UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/15 The following N-Q relates only to the Registrant’s series listed below and does not affect Dreyfus Core Equity Fund and Dreyfus Floating Rate Income Fund, a series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for Dreyfus Core Equity Fund and Dreyfus Floating Rate Income Fund, as appropriate. Dreyfus AMT-Free Municipal Reserves Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus Opportunistic Emerging Markets Debt Fund Dreyfus Opportunistic Fixed Income Fund Dreyfus Tax Managed Growth Fund Dreyfus U.S. Treasury Reserves FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Reserves January 31, 2015 (Unaudited) Coupon Maturity Principal Short-Term Investments101.3% Rate (%) Date Amount ($) Value ($) Alabama2.7% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.17 2/7/15 5,000,000 a 5,000,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.04 2/7/15 2,000,000 a 2,000,000 Arizona.6% Arizona Health Facilities Authority, Revenue (Community Behavioral Health Properties of Southern Arizona Project) (LOC; Wells Fargo Bank) 0.11 2/7/15 1,000,000 a 1,000,000 Arizona Transportation Board, Highway Revenue 5.00 7/1/15 525,000 535,346 Colorado5.1% Colorado Educational and Cultural Facilities Authority, Educational Facilities Revenue (Trinity School of Durham and Chapel Hill Project) (LOC; Branch Banking and Trust Co.) 0.05 2/7/15 930,000 a 930,000 Colorado Educational and Cultural Facilities Authority, Revenue (Denver Seminary Project) (LOC; Wells Fargo Bank) 0.11 2/7/15 2,345,000 a 2,345,000 Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (Boulder Country Day School Project) (LOC; Wells Fargo Bank) 0.11 2/7/15 1,585,000 a 1,585,000 Colorado Health Facilities Authority, Revenue (Arapahoe House Project) (LOC; Wells Fargo Bank) 0.11 2/7/15 400,000 a 400,000 Colorado Postsecondary Educational Facilities Authority, Revenue (Mullen High School Project) (LOC; Wells Fargo Bank) 0.16 2/7/15 540,000 a 540,000 Gateway Regional Metropolitan District, Limited Tax Improvement GO Notes, Refunding (LOC; Wells Fargo Bank) 0.11 2/7/15 2,565,000 a 2,565,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.05 2/7/15 4,865,000 a 4,865,000 Connecticut7.3% Bridgeport, GO Notes, TAN 2.00 2/19/15 3,000,000 3,002,787 Connecticut, State Revolving Fund General Revenue 3.25 2/1/15 250,000 250,020 Connecticut, State Revolving Fund General Revenue, Refunding 5.00 10/1/15 250,000 257,682 Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 0.07 2/7/15 4,850,000 a 4,850,000 Connecticut Health and Educational Facilities Authority, Revenue (The Children's School Issue) (LOC; JPMorgan Chase Bank) 0.07 2/7/15 5,270,000 a 5,270,000 Shelton Housing Authority, Revenue (Crosby Commons Project) (LOC; M&T Trust) 0.07 2/7/15 5,275,000 a 5,275,000 District of Columbia1.0% District of Columbia Water and Sewer Authority, Public Utility Subordinated Lien Revenue (Eagle Series 2013-0012) (Liquidity Facility; Citibank NA) 0.04 2/7/15 2,500,000 a,b,c 2,500,000 Florida3.8% Brevard County, Revenue (Holy Trinity Episcopal Academy Project) (LOC; Wells Fargo Bank) 0.16 2/7/15 615,000 a 615,000 Collier County Industrial Development Authority, Revenue (Redlands Christian Migrant Association, Inc. Project) (LOC; Bank of America) 0.13 2/7/15 2,780,000 a 2,780,000 Hillsborough County, IDR (The Museum of Science & Industry and The Institute for Business & Home Safety Project) (LOC; Branch Banking and Trust Co.) 0.05 2/7/15 1,080,000 a 1,080,000 Hillsborough County Industrial Development Authority, Revenue (Independent Day School Project) (LOC; Bank of America) 0.13 2/7/15 1,200,000 a 1,200,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.11 2/7/15 700,000 a 700,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.11 2/7/15 1,800,000 a 1,800,000 Palm Beach County, IDR (Boca Raton Jewish Community Day School, Inc. Project) (LOC; Wells Fargo Bank) 0.11 2/7/15 1,655,000 a 1,655,000 Georgia2.5% Cobb County Development Authority, Revenue (American Heart Association, Inc. Project) (LOC; Wells Fargo Bank) 0.11 2/7/15 925,000 a 925,000 Cobb County Development Authority, Revenue (Dominion Christian High School, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.06 2/7/15 2,760,000 a 2,760,000 Douglas County Development Authority, Revenue (Colonial Hills School Property, LLC Project) (LOC; Branch Banking and Trust Co.) 0.05 2/7/15 1,895,000 a 1,895,000 Macon-Bibb County Industrial Authority, IDR (I-75 Business Park and Airport South Industrial Park Projects) (LOC; Wells Fargo Bank) 0.11 2/7/15 895,000 a 895,000 Illinois6.6% Chicago Heights, Revenue (Chicago Heights Fitness, L.L.C. Project) (LOC; JPMorgan Chase Bank) 0.13 2/7/15 700,000 a 700,000 Illinois Educational Facilities Authority, Revenue (Field Museum of National History) (LOC; Northern Trust Company) 0.02 2/7/15 9,300,000 a 9,300,000 Illinois Educational Facilities Authority, Revenue (The Lincoln Park Society) (LOC; Citibank NA) 0.08 2/7/15 2,700,000 a 2,700,000 Illinois Finance Authority, Revenue (Cristo Rey Jesuit High School Project) (LOC; JPMorgan Chase Bank) 0.11 2/7/15 1,765,000 a 1,765,000 Illinois Finance Authority, Revenue (Holy Family Ministries Center) (LOC; PNC Bank NA) 0.07 2/7/15 2,565,000 a 2,565,000 Indiana.4% Huntington, EDR, Refunding (Huntington University Project) (LOC; Wells Fargo Bank) 0.11 2/7/15 800,000 a 800,000 Indiana Finance Authority, State Revolving Fund Program Revenue, Refunding 5.00 2/1/15 285,000 285,035 Iowa.3% Woodbury County, Educational Facility Revenue (Siouxland Medical Education Foundation, Inc. Project) (LOC; U.S. Bank NA) 0.11 2/7/15 800,000 a 800,000 Kentucky3.0% Jefferson County, Industrial Revenue, Refunding (Zeochem L.L.C. Project) (LOC; UBS AG) 0.14 2/7/15 1,000,000 a 1,000,000 Kentucky Infrastructure Authority, Wasterwater and Drinking Water Revolving Fund Revenue 5.00 2/1/15 500,000 500,065 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.00 8/1/15 1,700,000 1,706,510 Lexington-Fayette Urban County Government, Industrial Building Revenue (Community Action Council Project) (LOC; PNC Bank NA) 0.06 2/7/15 1,485,000 a 1,485,000 Warren County, Revenue (WKU Student Life Foundation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.04 2/7/15 3,050,000 a 3,050,000 Louisiana2.7% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.01 2/2/15 7,100,000 a 7,100,000 Maryland3.2% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.07 2/7/15 2,725,000 a 2,725,000 Maryland Economic Development Corporation, EDR (Blind Industries and Services of Maryland Project) (LOC; Bank of America) 0.13 2/7/15 5,510,000 a 5,510,000 Massachusetts2.4% Massachusetts, Special Obligation Revenue, Refunding (Senior Federal Highway Grant Anticipation Note Program) 5.00 6/15/15 3,105,000 3,159,374 Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.01 2/2/15 3,000,000 a 3,000,000 Minnesota2.4% Metropolitan Council (Minneapolis-Saint Paul Metropolitan Area) GO Transit Notes, Refunding 5.00 2/1/15 250,000 250,031 Metropolitan Council (Minneapolis-Saint Paul Metropolitan Area) GO Waste Water Revenue 5.00 3/1/15 400,000 401,503 Minneapolis, MFHR (Seven Corners Apartments Project) (LOC; Wells Fargo Bank) 0.11 2/7/15 615,000 a 615,000 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 12/1/15 3,250,000 3,270,193 Saint Paul Housing and Redevelopment Authority, Revenue (Goodwill/Easter Seals Project) (LOC; U.S. Bank NA) 0.15 2/7/15 1,600,000 a 1,600,000 Mississippi1.7% Jackson County, Port Facility Revenue, Refunding (Chevron U.S.A. Inc. Project) 0.01 2/2/15 4,400,000 a 4,400,000 Missouri3.0% Kirkwood Industrial Development Authority, Revenue (Concordia Lutheran Church Community Recreational Facilities Project) (LOC; Bank of America) 0.12 2/7/15 1,640,000 a 1,640,000 Saint Louis Industrial Development Authority, MFHR (Hamilton Place Apartments) (LOC; FHLMC) 0.04 2/7/15 4,635,000 a 4,635,000 Saint Louis Parking Commission Finance Corporation, Parking Revenue (Cupples Garage Project) (LOC; Bank of America) 0.12 2/7/15 1,595,000 a 1,595,000 Nevada1.3% Deutsche Bank Spears/Lifers Trust (Series DBE-668) (Clark County School District, Limited Tax Building Bonds GO) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.20 2/7/15 3,400,000 a,b,c 3,400,000 New Jersey8.9% Brigantine, GO Notes, BAN 1.00 12/9/15 3,000,000 3,011,688 Hamilton Township, GO Notes, BAN 1.00 6/3/15 6,621,000 6,633,161 Little Egg Harbor Township, GO Notes, BAN 1.00 2/3/16 4,264,306 4,281,235 Monroe Township, GO Notes, BAN 1.00 2/6/15 2,308,000 2,308,240 Northfield Board of Education, Temporary Notes 1.00 8/20/15 3,500,000 3,507,649 Stafford Township, GO Notes, BAN (General Improvement and Water/Sewer Utility) 1.00 5/18/15 1,140,000 1,142,174 Wood-Ridge Borough, GO Notes, BAN 1.00 5/1/15 2,000,000 2,002,487 New York6.1% Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.07 2/7/15 7,780,000 a 7,780,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.07 2/7/15 4,100,000 a 4,100,000 South Jefferson Central School District, GO Notes, BAN 1.00 6/19/15 3,875,000 3,883,746 North Carolina.2% Catawba County, Recreational Facilities Lease Revenue (YMCA of Catawba Valley Project) (LOC; Wells Fargo Bank) 0.11 2/7/15 550,000 a 550,000 Ohio1.9% Hamilton County, EDR (Boys/Girls Clubs of Greater Cincinnati, Inc. Project) (LOC; PNC Bank NA) 0.04 2/7/15 1,775,000 a 1,775,000 Union Township, GO Notes, BAN (Various Purpose) 1.00 9/9/15 3,050,000 3,060,065 Oklahoma2.6% Oklahoma Turnpike Authority, Turnpike System Second Senior Revenue, Refunding (Citigroup ROCS, Series RR II R-11985) (Liquidity Facility; Citibank NA) 0.05 2/7/15 6,000,000 a,b,c 6,000,000 Oklahoma Water Resources Board, Revolving Fund Revenue (Master Trust) 3.00 4/1/15 250,000 251,116 Oklahoma Water Resources Board, Revolving Fund Revenue (Master Trust) 4.00 4/1/15 500,000 503,060 Oregon3.3% Oregon, GO Notes (Veterans' Welfare Bonds) (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ) 0.02 2/7/15 8,400,000 a 8,400,000 Pennsylvania2.8% Montgomery County Industrial Development Authority, Revenue (Big Little Associates Project) (LOC; Wells Fargo Bank) 0.18 2/7/15 360,000 a 360,000 Northampton County Industrial Development Authority, Revenue (Moravian Academy) (LOC; Wells Fargo Bank) 0.10 2/7/15 800,000 a 800,000 Pennsylvania Economic Development Financing Authority, Recovery Zone Facility Revenue (Hawley Silk Mill, LLC Project) (LOC; PNC Bank NA) 0.10 2/7/15 900,000 a 900,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.11 2/7/15 1,700,000 a 1,700,000 Tioga County Industrial Development Authority, Student Housing Revenue, BAN (Mansfield Auxiliary Corporation Student Housing Project at Mansfield University of Pennsylvania) 1.00 3/13/15 1,000,000 1,000,792 York Redevelopment Authority, Revenue (LOC; M&T Trust) 0.12 2/7/15 2,595,000 a 2,595,000 South Carolina4.1% South Carolina Jobs-Economic Development Authority, EDR (Anderson Area YMCA, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.07 2/7/15 4,585,000 a 4,585,000 South Carolina Jobs-Economic Development Authority, EDR (Carolina Children's Home Project) (LOC; Branch Banking and Trust Co.) 0.05 2/7/15 3,065,000 a 3,065,000 South Carolina Public Service Authority, Revenue, CP (Santee Cooper) (Liquidity Facility; JPMorgan Chase Bank) 0.10 3/9/15 3,000,000 3,000,000 Tennessee1.8% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.04 2/7/15 1,800,000 a 1,800,000 Jackson Health Educational and Housing Facility Board, MFHR, Refunding (Post House North Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.04 2/7/15 1,325,000 a 1,325,000 Metropolitan Government of Nashville and Davidson County Industrial Development Board, MFHR, Refunding (The Park at Hermitage Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.04 2/7/15 1,400,000 a 1,400,000 Texas15.1% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.05 2/7/15 9,000,000 a 9,000,000 Austin Independent School District, CP (Liquidity Facility; Sumitomo Mitsui Banking Corporation) 0.07 4/7/15 5,000,000 5,000,000 Brazos County Health Facilities Development Corporation, Revenue, Refunding (Burleson Saint Joseph Manor) (LOC; Wells Fargo Bank) 0.11 2/7/15 6,500,000 a 6,500,000 Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.06 2/9/15 5,000,000 5,000,000 Dallas County Community College District, GO Notes 4.00 2/15/15 490,000 490,796 Dallas County Community College District, GO Notes, Refunding 4.00 2/15/15 250,000 250,403 Dallas Independent School District, GO Notes, Refunding (LOC; Permanent School Fund Guarantee Program) 4.00 2/15/15 100,000 100,159 Deutsche Bank Spears/Lifers Trust (Series DBE-482) (Red River Education Financing Corporation, Higher Education Revenue (Texas Christian University Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.17 2/7/15 3,000,000 a,b,c 3,000,000 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) (Citigroup ROCS, Series RR II R-11821) (Liquidity Facility; Citibank NA) 0.06 2/7/15 5,250,000 a,b,c 5,250,000 La Joya Independent School District, GO Notes, Refunding (LOC; Permanent School Fund Guarantee Program) 4.50 2/15/15 500,000 500,920 Manor Independent School District, GO Notes (LOC; Permanent School Fund Guarantee Program) 2.00 8/1/15 100,000 100,818 Mission Economic Development Corporation, SWDR (IESI TX Corporation Project) (LOC; Bank of America) 0.05 2/7/15 1,500,000 a 1,500,000 Splendora Higher Education Facilities Corporation, Revenue (Fellowship Christian Academy Project) (LOC; Bank of America) 0.13 2/7/15 2,500,000 a 2,500,000 Utah.2% Ogden City Redevelopment Agency, Tax Increment Revenue (LOC; Wells Fargo Bank) 0.11 2/7/15 410,000 a 410,000 Vermont.4% Vermont Educational and Health Buildings Financing Agency, Revenue (Capital Asset Financing Program) (LOC; Wells Fargo Bank) 0.07 2/7/15 1,130,000 a 1,130,000 Virginia.4% Virginia, GO Notes 5.00 6/1/15 300,000 304,672 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/16 550,000 575,724 Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes (GARVEE Federal Transportation Grant) 5.00 3/15/15 200,000 201,121 Washington.4% Squaxin Island Tribe, Tribal Infrastructure Revenue (LOC; Bank of America) 0.08 2/7/15 620,000 a 620,000 Washington Housing Finance Commission, Nonprofit Revenue (The Evergreen School Project) (LOC; Wells Fargo Bank) 0.11 2/7/15 400,000 a 400,000 Wisconsin2.2% Oak Creek, GO Promissory Notes 2.00 4/1/15 1,650,000 1,654,785 Wisconsin Health and Educational Facilities Authority, Revenue (Madison Family Medicine Residency Corporation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.13 2/7/15 2,725,000 a 2,725,000 Wisconsin Health and Educational Facilities Authority, Revenue (Sinsinawa Nursing, Inc. Project) (LOC; JPMorgan Chase Bank) 0.13 2/7/15 725,000 a 725,000 Wisconsin Health and Educational Facilities Authority, Revenue (Valley Packaging Industries, Inc.) (LOC; JPMorgan Chase Bank) 0.10 2/7/15 475,000 a 475,000 Wyoming.9% Uinta County, PCR, Refunding (Chevron U.S.A. Inc. Project) 0.01 2/2/15 2,300,000 a 2,300,000 Total Investments (cost $261,868,357) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at January 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, these securities amounted to $20,150,000 or 7.8% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 261,868,357 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC S&P 500 Stock Index Fund January 31, 2015 (Unaudited) Common Stocks97.9% Shares Value ($) Automobiles & Components1.0% BorgWarner 27,257 1,472,151 Delphi Automotive 36,321 2,496,342 Ford Motor 470,847 6,926,159 General Motors 163,500 5,333,370 Goodyear Tire & Rubber 33,434 810,440 Harley-Davidson 26,564 1,638,999 Johnson Controls 80,400 3,736,188 Banks5.5% Bank of America 1,282,398 19,428,330 BB&T 87,820 3,099,168 Citigroup 368,535 17,302,718 Comerica 22,103 917,275 Fifth Third Bancorp 101,345 1,753,269 Hudson City Bancorp 53,430 479,267 Huntington Bancshares 103,229 1,034,355 JPMorgan Chase & Co. 456,399 24,818,978 KeyCorp 106,063 1,377,758 M&T Bank 15,632 1,768,917 People's United Financial 40,140 a 564,770 PNC Financial Services Group 64,280 5,434,231 Regions Financial 169,971 1,478,748 SunTrust Banks 65,004 2,497,454 U.S. Bancorp 218,692 9,165,382 Wells Fargo & Co. 576,501 29,931,932 Zions Bancorporation 24,579 588,913 Capital Goods7.3% 3M 78,180 12,688,614 Allegion 10,955 591,679 AMETEK 29,092 1,393,507 Boeing 80,905 11,761,160 Caterpillar 73,982 5,916,340 Cummins 20,792 2,899,652 Danaher 73,952 6,092,166 Deere & Co. 43,536 a 3,708,832 Dover 20,585 1,441,773 Eaton 57,823 3,648,053 Emerson Electric 84,681 4,821,736 Fastenal 32,500 a 1,443,000 Flowserve 17,248 939,844 Fluor 19,522 1,046,184 General Dynamics 38,559 5,136,444 General Electric 1,224,535 29,254,141 Honeywell International 95,451 9,331,290 Illinois Tool Works 44,322 4,125,935 Ingersoll-Rand 31,294 2,077,922 Jacobs Engineering Group 15,374 b 585,749 Joy Global 12,225 512,717 L-3 Communications Holdings 10,795 1,329,080 Lockheed Martin 32,624 6,145,383 Masco 43,033 1,068,940 Northrop Grumman 24,682 3,873,840 PACCAR 43,172 2,595,069 Pall 12,994 1,257,299 Parker Hannifin 17,856 2,079,510 Pentair 22,896 1,415,202 Precision Castparts 17,552 3,512,155 Quanta Services 25,342 b 671,056 Raytheon 38,058 3,807,703 Rockwell Automation 16,707 1,819,726 Rockwell Collins 16,285 1,394,322 Roper Industries 11,850 1,828,929 Snap-on 6,724 892,342 Stanley Black & Decker 19,250 1,802,763 Textron 32,737 1,393,287 United Rentals 12,165 b 1,007,870 United Technologies 103,204 11,845,755 W.W. Grainger 7,301 1,721,868 Xylem 21,424 730,558 Commercial & Professional Services.6% ADT 21,372 a 735,197 Cintas 11,773 926,535 Dun & Bradstreet 4,590 528,355 Equifax 14,089 1,189,957 Nielsen 39,473 1,719,444 Pitney Bowes 24,561 588,973 Republic Services 32,432 1,286,902 Robert Half International 17,624 1,023,249 Stericycle 9,998 b 1,312,637 Tyco International 51,340 2,095,185 Waste Management 52,463 2,698,172 Consumer Durables & Apparel1.3% Coach 33,829 1,258,101 D.R. Horton 40,174 985,066 Fossil Group 5,533 b 541,127 Garmin 14,773 773,514 Harman International Industries 8,480 1,099,262 Hasbro 13,924 a 764,706 Leggett & Platt 17,132 a 730,337 Lennar, Cl. A 21,241 953,933 Mattel 41,431 1,114,494 Michael Kors Holdings 24,778 b 1,754,035 Mohawk Industries 7,272 b 1,200,171 Newell Rubbermaid 33,222 1,224,895 NIKE, Cl. B 85,494 7,886,822 PulteGroup 41,191 848,123 PVH 9,730 1,072,830 Ralph Lauren 7,132 1,190,259 Under Armour, Cl. A 19,448 b 1,401,812 VF 41,904 2,906,880 Whirlpool 9,245 1,840,495 Consumer Services1.7% Carnival 54,621 2,401,139 Chipotle Mexican Grill 3,748 b 2,660,480 Darden Restaurants 16,150 991,287 H&R Block 34,483 1,182,077 Marriott International, Cl. A 26,031 1,939,310 McDonald's 118,755 10,977,712 Royal Caribbean Cruises 20,224 1,527,923 Starbucks 90,641 7,933,807 Starwood Hotels & Resorts Worldwide 21,914 c 1,577,151 Wyndham Worldwide 15,107 1,265,816 Wynn Resorts 9,581 1,417,509 Yum! Brands 53,472 3,864,956 Diversified Financials5.0% Affiliated Managers Group 6,701 b 1,377,189 American Express 109,230 8,813,769 Ameriprise Financial 22,735 2,840,511 Bank of New York Mellon 138,313 4,979,268 Berkshire Hathaway, Cl. B 222,364 b 32,000,403 BlackRock 15,530 5,288,120 Capital One Financial 68,161 4,990,067 Charles Schwab 139,266 3,618,131 CME Group 37,922 3,234,747 Discover Financial Services 56,087 3,050,011 E*TRADE Financial 34,777 b 801,610 Franklin Resources 47,871 2,466,793 Goldman Sachs Group 49,741 8,575,846 Intercontinental Exchange 13,801 2,839,280 Invesco 53,438 1,962,778 Legg Mason 12,776 708,301 Leucadia National 37,680 854,206 McGraw-Hill Financial 32,865 2,939,446 Moody's 22,443 2,049,719 Morgan Stanley 185,630 6,276,150 NASDAQ OMX Group 15,561 709,582 Navient 51,680 1,020,163 Northern Trust 26,401 1,726,097 State Street 51,017 3,648,226 T. Rowe Price Group 31,864 2,508,334 Energy8.1% Anadarko Petroleum 61,751 5,048,144 Apache 46,847 2,931,217 Baker Hughes 52,893 3,067,265 Cabot Oil & Gas 50,790 1,345,935 Cameron International 24,890 b 1,114,574 Chesapeake Energy 62,820 1,204,888 Chevron 230,723 23,656,029 Cimarex Energy 10,458 1,079,266 ConocoPhillips 150,094 9,452,920 CONSOL Energy 27,881 807,155 Denbury Resources 45,817 a 316,137 Devon Energy 46,516 2,803,519 Diamond Offshore Drilling 8,559 a 269,865 Ensco, Cl. A 27,677 776,063 EOG Resources 66,308 5,903,401 EQT 18,057 1,344,163 Exxon Mobil 516,477 45,150,419 FMC Technologies 27,871 b 1,044,605 Halliburton 102,820 4,111,772 Helmerich & Payne 12,786 761,534 Hess 31,077 2,097,387 Kinder Morgan 205,711 8,444,437 Marathon Oil 82,186 2,186,148 Marathon Petroleum 34,242 3,170,467 Murphy Oil 20,879 937,676 Nabors Industries 33,964 390,926 National Oilwell Varco 52,190 2,840,702 Newfield Exploration 15,933 b 474,485 Noble 30,672 a 497,500 Noble Energy 42,964 2,051,101 Occidental Petroleum 94,611 7,568,880 ONEOK 25,025 1,101,851 Phillips 66 67,837 4,770,298 Pioneer Natural Resources 18,147 2,731,668 QEP Resources 21,190 428,462 Range Resources 20,455 946,453 Schlumberger 157,301 12,960,029 Southwestern Energy 42,043 b 1,042,246 Spectra Energy 80,325 2,686,068 Tesoro 15,952 1,303,757 Transocean 40,288 a 656,694 Valero Energy 64,427 3,406,900 Williams 81,904 3,592,309 Food & Staples Retailing2.5% Costco Wholesale 53,131 7,597,202 CVS Health 139,858 13,728,461 Kroger 59,449 4,104,953 Sysco 71,212 2,789,374 Wal-Mart Stores 192,590 16,366,298 Walgreens Boots Alliance 106,515 7,855,481 Whole Foods Market 44,708 2,329,063 Food, Beverage & Tobacco5.3% Altria Group 240,665 12,779,311 Archer-Daniels-Midland 78,541 3,662,367 Brown-Forman, Cl. B 19,503 1,733,232 Campbell Soup 20,527 938,905 Coca-Cola 480,707 19,790,707 Coca-Cola Enterprises 27,464 1,156,234 ConAgra Foods 51,090 1,810,119 Constellation Brands, Cl. A 19,928 b 2,201,048 Dr. Pepper Snapple Group 23,954 1,850,926 General Mills 74,672 3,918,787 Hershey 17,778 1,817,089 Hormel Foods 16,236 831,608 J.M. Smucker 12,602 1,299,896 Kellogg 30,920 2,027,734 Keurig Green Mountain 14,804 1,814,378 Kraft Foods Group 72,039 4,707,028 Lorillard 43,888 2,879,492 McCormick & Co. 15,817 1,129,176 Mead Johnson Nutrition 24,359 2,399,118 Molson Coors Brewing, Cl. B 18,730 1,422,169 Mondelez International, Cl. A 205,878 7,255,141 Monster Beverage 17,432 b 2,038,672 PepsiCo 182,855 17,148,142 Philip Morris International 189,561 15,210,375 Reynolds American 37,715 2,562,734 Tyson Foods, Cl. A 35,508 1,386,232 Health Care Equipment & Services4.8% Abbott Laboratories 182,536 8,170,311 Aetna 43,413 3,986,182 AmerisourceBergen 25,912 2,462,936 Anthem 33,303 4,494,573 Baxter International 65,490 4,604,602 Becton Dickinson & Co. 23,124 3,192,962 Boston Scientific 158,862 b 2,352,746 C.R. Bard 9,356 1,600,157 Cardinal Health 40,980 3,409,126 CareFusion 24,677 b 1,463,346 Cerner 36,810 b 2,442,343 Cigna 32,051 3,424,008 DaVita HealthCare Partners 21,533 b 1,616,267 DENTSPLY International 17,262 863,532 Edwards Lifesciences 13,019 b 1,631,932 Express Scripts Holding 89,583 b 7,230,244 HCA Holdings 36,964 b 2,617,051 Humana 18,670 2,734,035 Intuitive Surgical 4,370 b 2,160,878 Laboratory Corporation of America Holdings 10,831 b 1,243,182 McKesson 27,979 5,949,734 Medtronic 172,805 12,338,260 Patterson 10,466 524,242 Quest Diagnostics 17,512 1,244,578 St. Jude Medical 35,093 2,311,576 Stryker 36,438 3,317,680 Tenet Healthcare 12,477 b 527,528 UnitedHealth Group 117,114 12,443,363 Universal Health Services, Cl. B 10,961 1,123,831 Varian Medical Systems 12,265 b 1,135,248 Zimmer Holdings 20,710 2,321,591 Household & Personal Products2.0% Avon Products 52,005 402,519 Clorox 15,788 1,684,737 Colgate-Palmolive 104,201 7,035,652 Estee Lauder, Cl. A 27,424 1,935,860 Kimberly-Clark 45,756 4,939,818 Procter & Gamble 329,503 27,773,808 Insurance2.6% ACE 40,600 4,383,176 Aflac 55,156 3,148,304 Allstate 51,277 3,578,622 American International Group 170,911 8,352,421 Aon 35,267 3,175,793 Assurant 9,376 595,470 Chubb 28,835 2,822,946 Cincinnati Financial 17,638 890,895 Genworth Financial, Cl. A 59,215 b 413,321 Hartford Financial Services Group 52,780 2,053,142 Lincoln National 32,541 1,626,399 Loews 37,488 1,434,291 Marsh & McLennan 66,637 3,583,071 MetLife 138,509 6,440,669 Principal Financial Group 32,764 1,537,615 Progressive 67,356 1,747,888 Prudential Financial 55,586 4,217,866 Torchmark 16,147 808,480 Travelers 40,474 4,161,537 Unum Group 31,687 984,198 XL Group 33,092 1,141,343 Materials3.1% Air Products & Chemicals 23,356 3,400,867 Airgas 7,984 899,318 Alcoa 142,121 2,224,194 Allegheny Technologies 12,769 364,299 Avery Dennison 11,791 616,315 Ball 17,057 1,080,220 CF Industries Holdings 6,039 1,844,190 Dow Chemical 136,566 6,167,321 E.I. du Pont de Nemours & Co. 110,595 7,875,470 Eastman Chemical 18,603 1,318,767 Ecolab 32,604 3,383,317 FMC 16,818 967,035 Freeport-McMoRan 124,300 2,089,483 International Flavors & Fragrances 9,529 1,011,122 International Paper 51,863 2,731,106 LyondellBasell Industries, Cl. A 50,747 4,013,580 Martin Marietta Materials 7,368 793,828 MeadWestvaco 20,842 1,047,936 Monsanto 58,761 6,932,623 Mosaic 39,346 1,915,757 Newmont Mining 59,668 1,500,650 Nucor 38,021 1,659,617 Owens-Illinois 19,836 b 463,171 PPG Industries 16,766 3,736,806 Praxair 35,529 4,284,442 Sealed Air 25,696 1,040,688 Sherwin-Williams 9,985 2,708,631 Sigma-Aldrich 14,158 1,947,008 Vulcan Materials 15,494 1,092,482 Media3.3% Cablevision Systems (NY Group), Cl. A 25,599 484,333 CBS, Cl. B 58,247 3,192,518 Comcast, Cl. A 314,416 16,709,638 DIRECTV 60,898 b 5,193,381 Discovery Communications, Cl. A 18,297 b 530,339 Discovery Communications, Cl. C 33,092 b 922,605 Gannett 26,946 835,595 Interpublic Group of Companies 49,888 994,767 News Corp., Cl. A 59,860 b 891,315 Omnicom Group 30,346 2,209,189 Scripps Networks Interactive, Cl. A 13,102 931,421 Time Warner 102,378 7,978,318 Time Warner Cable 33,927 4,618,483 Twenty-First Century Fox, Cl. A 226,321 7,504,804 Viacom, Cl. B 45,143 2,908,112 Walt Disney 190,362 17,315,328 Pharmaceuticals, Biotech & Life Sciences10.0% AbbVie 194,280 11,724,798 Actavis 32,087 b 8,552,469 Agilent Technologies 39,802 1,503,321 Alexion Pharmaceuticals 23,906 b 4,380,535 Allergan 36,099 7,915,067 Amgen 92,752 14,122,419 Biogen Idec 28,772 b 11,196,911 Bristol-Myers Squibb 202,270 12,190,813 Celgene 97,296 b 11,593,791 Eli Lilly & Co. 119,626 8,613,072 Endo International 18,722 b 1,490,458 Gilead Sciences 183,490 b 19,235,257 Hospira 20,622 b 1,308,053 Johnson & Johnson 341,409 34,188,697 Mallinckrodt 13,724 b 1,454,607 Merck & Co. 347,852 20,968,519 Mylan 45,128 b 2,398,553 PerkinElmer 13,649 623,896 Perrigo Company 17,154 2,602,948 Pfizer 769,324 24,041,375 Regeneron Pharmaceuticals 8,979 b 3,741,190 Thermo Fisher Scientific 48,400 6,060,164 Vertex Pharmaceuticals 29,323 b 3,229,635 Waters 10,687 b 1,272,287 Zoetis 60,111 2,568,543 Real Estate2.6% American Tower 48,009 c 4,654,472 Apartment Investment & Management, Cl. A 17,572 c 700,420 AvalonBay Communities 15,904 c 2,751,233 Boston Properties 18,664 c 2,590,563 CBRE Group, Cl. A 33,384 b 1,079,638 Crown Castle International 40,492 3,502,963 Equity Residential 43,854 c 3,403,509 Essex Property Trust 7,793 c 1,761,608 General Growth Properties 76,007 c 2,293,891 HCP 55,990 c 2,647,767 Health Care 39,297 c 3,220,389 Host Hotels & Resorts 92,323 c 2,113,273 Iron Mountain 21,839 870,066 Kimco Realty 50,145 c 1,386,509 Macerich 16,460 c 1,415,725 Plum Creek Timber 21,262 c 946,584 Prologis 59,765 c 2,697,792 Public Storage 17,582 c 3,531,169 Simon Property Group 37,961 c 7,541,332 Urban Edge Properties 1 b 12 Ventas 39,002 c 3,112,750 Vornado Realty Trust 21,047 c 2,324,431 Weyerhaeuser 64,136 c 2,299,276 Retailing4.5% Amazon.com 46,296 b 16,413,321 AutoNation 9,469 b 564,542 AutoZone 3,960 b 2,363,962 Bed Bath & Beyond 22,765 b 1,702,139 Best Buy 35,176 1,238,195 CarMax 26,534 b 1,647,761 Dollar General 36,224 b 2,429,181 Dollar Tree 25,040 b 1,780,344 Expedia 12,069 1,037,089 Family Dollar Stores 11,700 890,370 GameStop, Cl. A 14,051 a 495,298 Gap 31,731 1,307,000 Genuine Parts 18,473 1,716,881 Home Depot 160,917 16,802,953 Kohl's 24,568 1,467,201 L Brands 29,444 2,491,846 Lowe's 118,735 8,045,484 Macy's 42,242 2,698,419 Netflix 7,230 b 3,194,214 Nordstrom 17,361 1,322,908 O'Reilly Automotive 12,411 b 2,325,325 PetSmart 12,936 1,056,936 Priceline Group 6,361 b 6,421,302 Ross Stores 26,020 2,386,294 Staples 78,344 1,335,765 Target 77,658 5,716,405 The TJX Companies 84,091 5,544,961 Tiffany & Co. 13,258 1,148,673 Tractor Supply 16,783 1,362,276 TripAdvisor 13,174 b 882,790 Urban Outfitters 12,369 b 431,183 Semiconductors & Semiconductor Equipment2.3% Altera 38,597 1,270,806 Analog Devices 37,419 1,949,717 Applied Materials 146,361 3,342,885 Avago Technologies 30,833 3,172,099 Broadcom, Cl. A 66,044 2,802,577 First Solar 9,106 b 385,366 Intel 590,493 19,509,889 KLA-Tencor 19,367 1,190,489 Lam Research 19,556 1,494,861 Linear Technology 28,004 1,258,500 Microchip Technology 23,673 a 1,067,652 Micron Technology 129,846 b 3,799,943 NVIDIA 62,652 1,203,232 Texas Instruments 129,564 6,925,196 Xilinx 32,269 1,244,777 Software & Services10.0% Accenture, Cl. A 76,476 6,426,278 Adobe Systems 57,316 b 4,019,571 Akamai Technologies 22,021 b 1,280,631 Alliance Data Systems 7,785 b 2,248,541 Autodesk 27,061 b 1,461,429 Automatic Data Processing 58,433 4,822,475 CA 38,723 1,173,307 Citrix Systems 20,085 b 1,190,237 Cognizant Technology Solutions, Cl. A 73,404 b 3,973,359 Computer Sciences 17,669 1,072,155 eBay 137,096 b 7,266,088 Electronic Arts 38,329 b 2,102,729 Facebook, Cl. A 254,954 b 19,353,558 Fidelity National Information Services 34,790 2,171,940 Fiserv 29,835 b 2,163,933 Google, Cl. A 34,756 b 18,683,088 Google, Cl. C 34,725 b 18,561,207 International Business Machines 112,667 17,272,978 Intuit 34,290 2,977,058 MasterCard, Cl. A 119,508 9,803,241 Microsoft 1,005,128 40,607,171 Oracle 395,375 16,562,259 Paychex 39,138 1,771,386 Red Hat 23,348 b 1,489,369 salesforce.com 71,545 b 4,038,715 Symantec 83,597 2,070,698 Teradata 18,793 b 837,416 Total System Services 19,944 705,419 VeriSign 13,746 a,b 748,882 Visa, Cl. A 59,777 15,237,755 Western Union 64,084 1,089,428 Xerox 133,019 1,751,860 Yahoo! 107,917 b 4,747,269 Technology Hardware & Equipment6.8% Amphenol, Cl. A 38,361 2,060,369 Apple 716,103 83,898,627 Cisco Systems 623,539 16,439,606 Corning 157,987 3,755,351 EMC 248,294 6,438,263 F5 Networks 9,483 b 1,058,492 FLIR Systems 17,623 532,215 Harris 13,667 917,466 Hewlett-Packard 227,210 8,209,097 Juniper Networks 49,039 1,114,656 Motorola Solutions 25,954 1,619,789 NetApp 38,180 1,443,204 QUALCOMM 203,356 12,701,616 SanDisk 27,179 2,063,158 Seagate Technology 39,711 2,241,289 TE Connectivity 49,534 3,288,562 Western Digital 26,674 2,593,513 Telecommunication Services2.2% AT&T 632,509 a 20,822,196 CenturyLink 69,982 2,601,231 Frontier Communications 115,996 778,913 Level 3 Communications 33,716 b 1,677,034 Verizon Communications 506,010 23,129,717 Windstream Holdings 67,916 a 539,932 Transportation2.1% C.H. Robinson Worldwide 17,897 1,274,624 CSX 121,355 4,041,121 Delta Air Lines 101,532 4,803,479 Expeditors International of Washington 24,572 1,073,305 FedEx 32,253 5,454,305 Kansas City Southern 13,185 1,451,537 Norfolk Southern 37,181 3,791,347 Ryder System 6,232 515,947 Southwest Airlines 84,166 3,802,620 Union Pacific 108,909 12,765,224 United Parcel Service, Cl. B 85,077 8,409,011 Utilities3.3% AES 76,433 934,011 AGL Resources 13,524 762,483 Ameren 28,175 1,275,764 American Electric Power 59,648 3,746,491 CenterPoint Energy 51,918 1,198,787 CMS Energy 31,928 1,204,643 Consolidated Edison 35,705 2,473,642 Dominion Resources 71,192 5,473,953 DTE Energy 21,574 1,934,325 Duke Energy 85,800 7,476,612 Edison International 39,052 2,661,394 Entergy 21,760 1,904,218 Exelon 103,618 3,734,393 FirstEnergy 50,367 2,031,301 Integrys Energy Group 9,258 750,824 NextEra Energy 52,619 5,748,100 NiSource 37,161 1,607,585 Northeast Utilities 38,327 2,130,215 NRG Energy 40,899 1,008,569 Pepco Holdings 30,437 835,496 PG&E 57,920 3,406,275 Pinnacle West Capital 12,705 891,637 PPL 80,560 2,859,880 Public Service Enterprise Group 60,614 2,587,006 SCANA 16,752 1,068,275 Sempra Energy 28,033 3,137,453 Southern 109,713 5,564,643 TECO Energy 25,984 554,239 Wisconsin Energy 27,503 1,533,842 Xcel Energy 60,897 2,285,464 Total Common Stocks (cost $1,262,229,884) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills 0.01%, 3/12/15 175,000 d 174,999 0.06%, 6/4/15 1,865,000 d 1,864,890 Total Short-Term Investments (cost $2,039,599) Other Investment1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $41,270,477) 41,270,477 e Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,752,155) 3,752,155 e Total Investments (cost $1,309,292,115) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At January 31, 2015, the value of the fund's securities on loan was $22,102,421 and the value of the collateral held by the fund was $22,649,702, consisting of cash collateral of $3,752,155 and U.S. Government & Agency securities valued at $18,897,547. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized appreciation on investments was $893,690,861 of which $931,649,774 related to appreciated investment securities and $37,958,913 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 10.0 Software & Services 10.0 Energy 8.1 Capital Goods 7.3 Technology Hardware & Equipment 6.8 Banks 5.5 Food, Beverage & Tobacco 5.3 Diversified Financials 5.0 Health Care Equipment & Services 4.8 Retailing 4.5 Media 3.3 Utilities 3.3 Materials 3.1 Insurance 2.6 Real Estate 2.6 Food & Staples Retailing 2.5 Semiconductors & Semiconductor Equipment 2.3 Short-Term/Money Market Investments 2.2 Telecommunication Services 2.2 Transportation 2.1 Household & Personal Products 2.0 Consumer Services 1.7 Consumer Durables & Apparel 1.3 Automobiles & Components 1.0 Commercial & Professional Services .6 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Long Standard & Poor's 500 E-mini 451 44,838,420 March 2015 (1,038,190 ) The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 2,150,218,258 - - Equity Securities - Foreign Common Stocks+ 5,702,197 - - Mutual Funds 45,022,632 - - U.S. Treasury - 2,039,889 - Liabilities ($) Other Financial Instruments: Financial Futures++ (1,038,190 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end January 31, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Bond Market Index Fund January 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes99.8% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.3% Ally Auto Receivables Trust, Ser. 2012-3, Cl. A4 1.06 2/15/17 500,000 501,492 AmeriCredit Automobile Receivables Trust, Ser. 2013-5, Cl. A3 0.90 9/10/18 1,000,000 1,000,971 AmeriCredit Automobile Receivables Trust, Ser. 2014-2, Cl. A3 0.94 2/8/19 1,170,000 1,168,030 Carmax Auto Owner Trust, Ser. 2013-2, Cl. A4 0.84 11/15/18 650,000 647,994 Fifth Third Auto Trust, Ser. 2014-3, Cl. A4 1.47 5/17/21 800,000 803,676 Ford Credit Auto Owner Trust, Ser. 2012-B, Cl. A4 1.00 9/15/17 400,000 401,271 Mercedes-Benz Auto Lease Trust, Ser. 2013-A, Cl. A3 0.59 2/15/16 431,486 431,508 Santander Drive Auto Receivables Trust, Ser. 2014-3, Cl. A3 0.81 7/16/18 1,370,000 1,369,500 World Omni Auto Receivables Trust, Ser. 2013-B, Cl. A3 0.83 8/15/18 1,000,000 1,000,839 Asset-Backed Ctfs./Credit Cards.3% American Express Credit Account Master, Ser. 2014-3, Cl. A 1.49 4/15/20 1,050,000 1,059,635 Capital One Multi-Asset Execution Trust, Ser. 2007-A7, Cl. A7 5.75 7/15/20 565,000 631,782 Chase Issuance Trust, Ser. 2012-A8, Cl. A8 0.54 10/16/17 1,250,000 1,250,569 Citibank Credit Card Issuance Trust, Ser. 2013-A3, Cl. A3 1.11 7/23/18 1,000,000 1,005,284 Citibank Credit Card Issuance Trust, Ser. 2007-A8, Cl. A8 5.65 9/20/19 3,000,000 3,345,219 Commercial Mortgage Pass-Through Ctfs.1.7% Banc of America Commercial Mortgage Trust, Ser. 2007-1, Cl. A4 5.45 1/15/49 941,372 1,009,815 Banc of America Commercial Mortgage Trust, Ser. 2007-4, Cl. A4 5.75 2/10/51 233,014 a 254,910 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR9, Cl. A4A 4.87 9/11/42 681,625 688,544 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PW10, Cl. A4 5.41 12/11/40 150,622 a 154,324 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW12, Cl. A4 9/11/38 a Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW14, Cl. A4 12/11/38 Citigroup Commercial Mortgage Trust, Ser. 2014-GC19, Cl. A2 3/10/47 Citigroup Commercial Mortgage Trust, Ser. 2014-GC23, Cl. A4 7/10/47 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Cl. A3 3/15/49 a Citigroup Commercial Mortgage Trust, Ser. 2008-C7, Cl. A4 12/10/49 a Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Cl. A4 1/15/46 a COBALT CMBS Commercial Mortgage Trust, Ser. 2007-C3, Cl. A4 5/15/46 a Commercial Mortgage Trust, Ser. 2014-LC15, Cl. A2 4/10/47 Commercial Mortgage Trust, Ser. 2012-CR4, Cl. A3 10/15/45 Commercial Mortgage Trust, Ser. 2014-CR16, Cl. A4 4/10/47 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. B 10/10/46 a Credit Suisse Commercial Mortgage Trust, Ser. 2006-C3, Cl. A3 6/15/38 a GS Mortgage Securities Trust, Ser. 2014-GC18, Cl. A3 1/10/47 GS Mortgage Securities Trust, Ser. 2007-GG10, Cl. A4 8/10/45 a J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2005-LDP3, Cl. A4A 8/15/42 a J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. A3 1/15/49 J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB18, Cl. A4 6/12/47 J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB14, Cl. A4 12/12/44 a J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB20, Cl. A4 2/12/51 a JPMBB Commercial Mortgage Securities Trust, Ser. 2013-C15, Cl. A5 11/15/45 JPMorgan Chase Commercial Mortgage Securities Trust, Ser. 2012-LC9, Cl. A5 12/15/47 LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A3 2/15/40 Merrill Lynch Mortgage Trust, Ser. 2006-C2, Cl. A4 8/12/43 a Merrill Lynch Mortgage Trust, Ser. 2007-C1, Cl. A4 6/12/50 a Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-7, Cl. A4 6/12/50 a Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6/12/46 a Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C9, Cl. A1 5/15/46 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C10, Cl. A1 7/15/46 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. A4 12/15/48 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. A4 4/15/49 a Morgan Stanley Capital I Trust, Ser. 2006-HQ9, Cl. A4 7/12/44 a Morgan Stanley Capital I Trust, Ser. 2007-T25, Cl. A3 11/12/49 a UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 5/10/45 UBS-Barclays Commercial Mortgage Trust, Ser. 2012-C4, Cl. A5 12/10/45 UBS-Barclays Commercial Mortgage Trust, Ser. 2012-C3, Cl. A4 8/10/49 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C6, Cl. A4 4/10/46 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C27, Cl. A3 7/15/45 a WF-RBS Commercial Mortgage Trust, Ser. 2012-C7, Cl. A1 6/15/45 WF-RBS Commercial Mortgage Trust, Ser. 2013-C14, Cl. ASB 6/15/46 WF-RBS Commercial Mortgage Trust, Ser. 2014-C20, Cl. A2 5/15/47 Consumer Discretionary2.8% 21st Century Fox America, Gtd. Notes 9/15/24 b 21st Century Fox America, Gtd. Notes 12/15/34 21st Century Fox America, Gtd. Notes 11/15/37 21st Century Fox America, Gtd. Notes 12/1/45 21st Century Fox America, Gtd. Notes 8/10/18 Alibaba Group Holding, Gtd. Notes 11/28/24 c Amazon.com, Sr. Unscd. Notes 12/5/19 Autonation, Gtd. Notes 4/15/18 Autozone, Sr. Unscd. Notes 1/13/17 Bed Bath & Beyond, Sr. Unscd. Notes 8/1/24 Carnival, Gtd. Notes 10/15/20 CBS, Gtd. Notes 1/15/25 CBS, Gtd. Notes 8/15/44 CBS, Gtd. Notes 5/15/33 CBS, Gtd. Notes 7/30/30 CDK Global, Sr. Unscd. Notes 10/15/19 c Colgate-Palmolive, Sr. Unscd. Notes 11/15/21 Comcast, Gtd. Notes 1/15/23 Comcast, Gtd. Notes 1/15/33 Comcast, Gtd. Bonds 3/1/44 Comcast, Gtd. Notes 7/1/19 Comcast, Gtd. Notes 3/15/37 Comcast, Gtd. Bonds 1/15/17 Comcast Cable Communications Holdings, Gtd. Notes 11/15/22 Costco Wholesale, Sr. Unscd. Notes 3/15/17 CVS Health, Sr. Unscd. Notes 8/12/19 CVS Health, Sr. Unscd. Notes 6/1/17 CVS Health, Sr. Unscd. Notes 9/15/39 Daimler Finance North America, Gtd. Notes 1/18/31 DirecTV Holdings/Financing, Gtd. Notes 3/1/16 DirecTV Holdings/Financing, Gtd. Notes 8/15/40 Discovery Communications, Gtd. Notes 6/1/40 Dollar General, Sr. Unscd. Notes 4/15/18 Ford Motor, Sr. Unscd. Notes 1/15/43 Grupo Televisa, Sr. Unscd. Notes 5/13/45 Hasbro, Sr. Unscd. Notes 5/15/21 Home Depot, Sr. Unscd. Notes 3/1/16 Home Depot, Sr. Unscd. Notes 9/15/40 Home Depot, Sr. Unscd. Notes 12/16/36 Interpublic Group, Sr. Unscd. Notes 4/15/24 Kohl's, Sr. Unscd. Notes 12/15/23 Lowe's Cos., Sr. Unscd. Notes 9/15/24 b Lowe's Cos., Sr. Unscd. Notes 9/15/23 Macy's Retail Holdings, Gtd. Notes 12/1/16 Marriott International, Sr. Unscd. Notes, Ser. N 10/15/21 Mattel, Sr. Unscd. Notes 5/6/19 McDonald's, Sr. Unscd. Notes 3/1/18 NBCUniversal Media, Gtd. Notes 4/30/20 Newell Rubbermaid, Sr. Unscd. Notes 12/1/19 Nike, Sr. Unscd. Notes 5/1/23 Nike, Sr. Unscd. Notes 5/1/43 Nordstrom, Sr. Unscd. Bonds 5/1/20 Omnicom Group, Gtd. Notes 5/1/22 Philip Morris International, Sr. Unscd. Notes 8/22/22 Procter & Gamble, Sr. Unscd. Notes 3/5/37 QVC, Sr. Scd. Notes 8/15/34 Signet UK Finance, Gtd. Notes 6/15/24 Starbucks, Sr. Unscd. Bonds 8/15/17 Sysco, Gtd. Notes 10/2/19 Target, Sr. Unscd. Notes 6/26/19 Target, Sr. Unscd. Notes 5/1/17 Target, Sr. Unscd. Notes 1/15/38 Thomson Reuters, Gtd. Notes 7/15/18 Time Warner, Gtd. Notes 3/29/21 Time Warner, Gtd. Notes 4/15/31 Time Warner Cable, Gtd. Debs. 9/15/42 Time Warner Cable, Gtd. Notes 5/1/37 Time Warner Cable, Gtd. Debs. 7/1/38 Time Warner Cable, Gtd. Notes 4/1/19 Time Warner Cos., Gtd. Debs. 1/15/28 Viacom, Sr. Unscd. Notes 12/15/19 Viacom, Sr. Unscd. Notes 3/15/43 Viacom, Sr. Unscd. Notes 4/30/36 Walgreens Boots Alliance, Sr. Unscd. Notes 11/17/17 Walgreens Boots Alliance, Sr. Unscd. Notes 11/18/21 Walgreens Boots Alliance, Sr. Unscd. Notes 11/18/34 Wal-Mart Stores, Sr. Unscd. Notes 7/8/20 Wal-Mart Stores, Sr. Unscd. Bonds 4/22/44 Wal-Mart Stores, Sr. Unscd. Notes 9/1/35 Wal-Mart Stores, Sr. Unscd. Notes 8/15/37 Walt Disney, Sr. Unscd. Notes 6/1/21 Walt Disney, Sr. Unscd. Notes, Ser. B 3/1/32 WPP Finance 2010, Gtd. Notes 9/19/24 Wyndham Worldwide, Sr. Unscd. Notes 3/1/18 Wyndham Worldwide, Sr. Unscd. Notes 3/1/23 Xerox, Sr. Unscd. Notes 5/15/24 Xerox, Sr. Unscd. Notes 2/1/17 Yale University, Sr. Unscd. Notes 4/15/19 Yum! Brands, Sr. Unscd. Notes 11/15/37 Consumer Staples1.1% Altria Group, Gtd. Notes 8/9/42 Altria Group, Gtd. Notes 11/10/18 Anheuser-Busch Cos., Gtd. Notes 1/15/18 Anheuser-Busch Inbev Finance, Gtd. Notes 1/27/17 Anheuser-Busch Inbev Finance, Gtd. Notes 1/17/23 Anheuser-Busch Inbev Finance, Gtd. Notes 2/1/24 b Anheuser-Busch Inbev Finance, Gtd. Notes 1/17/43 Anheuser-Busch Inbev Worldwide Gtd. Notes 1/15/20 Archer-Daniels-Midland, Sr. Unscd. Notes 3/15/18 Coca-Cola, Sr. Unscd. Notes 9/1/21 Coca-Cola Femsa, Gtd. Bonds 11/26/18 ConAgra Foods, Sr. Unscd. Notes 1/25/18 ConAgra Foods, Sr. Unscd. Notes 1/25/23 ConAgra Foods, Sr. Unscd. Notes 1/25/43 ConAgra Foods, Sr. Unscd. Notes 10/1/28 Diageo Capital, Gtd. Notes 10/23/17 Diageo Investment, Gtd. Notes 5/11/42 Dr. Pepper Snapple Group, Gtd. Notes 5/1/18 General Mills, Sr. Unscd. Notes 2/15/17 Kellogg, Sr. Unscd. Notes 11/15/19 Kellogg, Sr. Unscd. Notes, Ser. B 4/1/31 Kimberly-Clark, Sr. Unscd. Notes 6/1/43 Kraft Foods Group, Sr. Unscd. Notes 6/5/17 Kraft Foods Group, Sr. Unscd. Notes 6/6/22 Kraft Foods Group, Sr. Unscd. Notes 6/4/42 Kroger, Gtd. Notes 4/1/31 Mondelez International, Sr. Unscd. Notes 2/1/24 Mondelez International, Sr. Unscd. Notes 2/9/40 Pepsi Bottling Group, Gtd. Notes, Ser. B 3/1/29 PepsiCo, Sr. Unscd. Notes 11/1/40 PepsiCo, Sr. Unscd. Notes 11/1/18 Philip Morris International, Sr. Unscd. Notes 3/20/42 Philip Morris International, Sr. Unscd. Notes 5/16/18 Reynolds American, Gtd. Notes 9/15/23 Sysco, Gtd. Notes 9/21/35 Tyson Foods, Gtd. Bonds 8/15/44 b Energy2.8% Anadarko Petroleum, Sr. Unscd. Notes 7/15/24 b Anadarko Petroleum, Sr. Unscd. Notes 9/15/16 Anadarko Petroleum, Sr. Unscd. Notes 9/15/36 Apache, Sr. Unscd. Notes 4/15/43 Apache, Sr. Unscd. Notes 1/15/37 BP Capital Markets, Gtd. Notes 5/5/17 BP Capital Markets, Gtd. Notes 11/6/22 BP Capital Markets, Gtd. Notes 3/11/16 BP Capital Markets, Gtd. Notes 5/6/22 Buckeye Partners, Sr. Unscd. Notes 11/15/18 Cameron International, Sr. Unscd. Notes 6/15/17 Cameron International, Sr. Unscd. Notes 12/15/43 Canadian Natural Resources, Sr. Unscd. Notes 2/1/25 b Canadian Natural Resources, Sr. Unscd. Notes 3/15/38 Cenovus Energy, Sr. Unscd. Notes 9/15/23 b Chevron, Sr. Unscd. Notes 6/24/16 Chevron, Sr. Unscd. Notes 6/24/18 Chevron, Sr. Unscd. Notes 6/24/23 CNOOC Finance 2013, Gtd. Notes 5/9/16 CNOOC Finance 2013, Gtd. Notes 5/9/23 ConocoPhillips, Gtd. Notes 12/15/22 ConocoPhillips, Gtd. Notes 11/15/34 ConocoPhillips, Gtd. Notes 2/1/39 ConocoPhillips Holding, Sr. Unscd. Notes 4/15/29 Continental Resources, Gtd. Notes 6/1/24 b Continental Resources, Gtd. Notes 4/15/23 Devon Energy, Sr. Unscd. Notes 7/15/41 Devon Financing, Gtd. Notes 9/30/31 Enable Midstream Partners, Gtd. Notes 5/15/44 c Enbridge Energy Partners, Sr. Unscd. Notes 9/15/40 Encana, Sr. Unscd. Bonds 11/1/31 Energy Transfer Partners, Sr. Unscd. Notes 2/1/23 Energy Transfer Partners, Sr. Unscd. Notes 2/1/24 Energy Transfer Partners, Sr. Unscd. Notes 2/1/43 Enterprise Products Operating, Gtd. Notes 3/15/23 Enterprise Products Operating, Gtd. Notes 2/15/43 Enterprise Products Operating, Gtd. Bonds, Ser. L 9/15/17 Halliburton, Sr. Unscd. Notes 9/15/19 Hess, Sr. Unscd. Bonds 10/1/29 Hess, Sr. Unscd. Bonds 2/15/19 Kerr-McGee, Gtd. Notes 7/1/24 Kinder Morgan Energy Partners, Gtd. Notes 9/1/23 Kinder Morgan Energy Partners, Gtd. Notes 3/1/22 Kinder Morgan Energy Partners, Gtd. Notes 3/1/43 Kinder Morgan Energy Partners, Gtd. Notes 3/15/31 Kinder Morgan, Gtd. Notes 12/1/34 Marathon Oil, Sr. Unscd. Notes 3/15/18 Marathon Oil, Sr. Unscd. Notes 10/1/37 Marathon Petroleum, Sr. Unscd. Notes 9/15/44 Nabors Industries, Gtd. Notes 9/15/16 Nexen Energy, Gtd. Notes 3/10/35 Noble Energy, Sr. Unscd. Notes 12/15/21 Noble Holding International, Gtd. Notes 3/15/22 b Occidental Petroleum, Sr. Unscd. Notes, Ser. 1 2/1/21 ONEOK Partners, Gtd. Notes 9/15/23 ONEOK Partners, Gtd. Notes 10/1/16 ONEOK Partners, Gtd. Notes 10/15/37 Petrobras Global Finance, Gtd. Notes 5/20/16 Petrobras Global Finance, Gtd. Notes 1/15/19 Petrobras Global Finance, Gtd. Notes 5/20/43 Petrobras Global Finance, Gtd. Notes 3/17/44 Petrobras International Finance, Gtd. Notes 1/27/21 Petrobras International Finance, Gtd. Notes 3/1/18 Phillips 66, Gtd. Notes 5/1/17 Pioneer Natural Resources, Sr. Unscd. Notes 7/15/22 Plains All American Pipeline, Sr. Unscd. Notes 10/15/23 Plains All American Pipeline, Gtd. Notes 1/15/17 Pride International, Gtd. Notes 8/15/20 Shell International Finance, Gtd. Notes 9/22/19 Shell International Finance, Gtd. Notes 12/15/38 Southwestern Energy, Sr. Unscd. Notes 1/23/25 Spectra Energy Capital, Gtd. Notes 10/1/19 Spectra Energy Partners, Sr. Unscd. Notes 9/25/43 Statoil, Gtd. Notes 1/15/24 Statoil, Gtd. Notes 4/15/19 Suncor Energy, Sr. Unscd. Notes 6/15/38 Sunoco Logistics Partners Operations, Gtd. Notes 1/15/23 Sunoco Logistics Partners Operations, Gtd. Notes 1/15/43 Talisman Energy, Sr. Unscd. Notes 2/1/38 Tennessee Gas Pipeline, Gtd. Debs. 10/15/28 Tennessee Gas Pipeline, Gtd. Debs. 4/1/37 Total Capital, Gtd. Notes 8/10/18 Total Capital, Gtd. Notes 6/24/20 Total Capital International, Gtd. Notes 6/19/21 Total Capital International, Gtd. Notes 4/10/24 b TransCanada Pipelines, Sr. Unscd. Notes 10/16/23 TransCanada Pipelines, Sr. Unscd. Notes 3/15/36 TransCanada Pipelines, Sr. Unscd. Notes 10/15/37 TransCanada Pipelines, Sr. Unscd. Notes 1/15/39 Transocean, Gtd. Notes 4/15/31 Valero Energy, Gtd. Notes 6/15/37 Valero Energy, Gtd. Notes 4/15/32 Weatherford International, Gtd. Notes 9/15/40 Williams Companies, Sr. Unscd. Notes 6/24/24 Williams Partners, Sr. Unscd. Notes 11/15/20 Williams Partners, Sr. Unscd. Notes 4/15/40 XTO Energy, Gtd. Notes 8/1/37 Financial8.2% Abbey National Treasury Service, Gtd. Notes 8/23/18 Aflac, Sr. Unscd. Notes 6/15/23 Air Lease, Sr. Unscd. Notes 1/15/18 Air Lease, Sr. Unscd. Notes 1/15/19 b Air Lease, Sr. Unscd. Notes 2/1/22 Alexandria Real Estate Equities, Gtd. Notes 1/15/20 Allstate, Sub. Notes 8/15/53 a American Express, Sr. Unscd. Notes 5/22/18 American Express, Sub. Notes 12/5/24 American Express, Sr. Unscd. Notes 8/28/17 American Express, Sr. Unscd. Notes 3/19/18 American Express Credit, Sr. Unscd. Notes 9/22/17 American Express Credit, Sr. Unscd. Notes 8/15/19 American Honda Finance, Sr. Unscd. Notes 10/7/16 American International Group, Sr. Unscd. Notes 6/1/22 American International Group, Sr. Unscd. Notes 10/18/16 American International Group, Sr. Unscd. Notes 1/16/18 American International Group, Sr. Unscd. Notes 5/1/36 American Tower, Sr. Unscd. Notes 2/15/19 AON, Gtd. Notes 6/14/44 Australia & New Zealand Banking Group of New York, Sr. Unscd. Bonds 6/13/17 AvalonBay Communities, Sr. Unscd. Notes 12/15/23 AXA, Sub. Bonds 12/15/30 Bank of America, Sr. Unscd. Notes 11/14/16 Bank of America, Sr. Unscd. Notes 2/14/17 Bank of America, Sr. Unscd. Notes, Ser. L 11/21/16 Bank of America, Sr. Unscd. Notes, Ser. L 1/15/19 Bank of America, Sr. Unscd. Notes 1/11/23 Bank of America, Sr. Unscd. Notes 1/22/24 Bank of America, Sub. Notes 8/26/24 Bank of America, Sr. Unscd. Notes 1/21/44 Bank of America, Sr. Unscd. Notes 10/14/16 Bank of America, Sr. Unscd. Notes 7/1/20 Bank of America, Sr. Unscd. Notes 5/1/18 Bank of America, Sr. Unscd. Notes 8/28/17 Bank of America, Sub. Notes 9/15/16 Bank of Montreal, Sr. Unscd. Notes 1/11/17 Bank of Nova Scotia, Sr. Unscd. Notes 12/13/16 b Bank of Nova Scotia, Sr. Unscd. Notes 7/21/17 b Bank of Nova Scotia, Sr. Unscd. Notes 7/15/16 Barclays Bank, Sr. Unscd. Notes 5/22/19 BB&T, Sr. Unscd. Notes 1/15/20 BB&T, Sub. Notes 6/30/17 Bear Stearns, Sub. Notes 1/22/17 Bear Stearns, Sr. Unscd. Notes 2/1/18 Berkshire Hathaway, Sr. Unscd. Notes 8/14/19 Berkshire Hathaway Finance, Gtd. Notes 1/15/40 Blackrock, Sr. Unscd. Notes 3/18/24 Blackrock, Sr. Unscd. Notes, Ser. 2 12/10/19 BNP Paribas, Gtd. Notes 1/15/21 Boston Properties, Sr. Unscd. Bonds 11/15/20 BPCE, Gtd. Notes 7/15/19 BPCE, Gtd. Notes 4/15/24 Branch Banking & Trust, Sr. Unscd. Notes 10/1/17 Branch Banking & Trust, Sr. Unscd. Notes 10/3/16 Brookfield Asset Management, Sr. Unscd. Notes 1/15/25 Capital One Bank USA, Sr. Unscd. Notes 11/21/16 Capital One Bank USA, Sr. Unscd. Notes 2/13/17 Capital One Financial, Sr. Unscd. Notes 4/24/19 Capital One Financial, Sr. Unscd. Notes 7/15/21 Chubb, Sr. Unscd. Notes 5/11/37 Citigroup, Sr. Unscd. Bonds 11/15/16 Citigroup, Sr. Unscd. Notes 7/25/16 Citigroup, Sr. Unscd. Notes 10/25/23 Citigroup, Sub. Notes 7/30/22 Citigroup, Sr. Unscd. Notes 11/7/43 Citigroup, Sr. Unscd. Notes 8/9/20 Citigroup, Sub. Notes 9/13/25 Citigroup, Sr. Unscd. Notes 11/21/17 Citigroup, Sub. Notes 8/25/36 Citigroup, Sr. Unscd. Notes 1/15/28 Citigroup, Sr. Unscd. Notes 5/22/19 Citizens Bank, Sr. Unscd. Notes 12/4/19 CNA Financial, Sr. Unscd. Notes 8/15/16 Comerica, Sub. Notes 7/22/26 Commonwealth Bank of Australia, Sr. Unscd. Bonds 9/8/17 Commonwealth Bank of Australia, Sr. Unscd. Notes 9/20/18 Credit Suisse, Sr. Unscd. Notes 9/9/24 Credit Suisse, Sr. Unscd. Notes 8/5/20 Credit Suisse, Sub. Notes 2/15/18 DDR, Sr. Unscd. Notes 5/15/23 Deutsche Bank London, Sr. Unscd. Notes 2/13/19 b Deutsche Bank London, Sr. Unscd. Notes 9/1/17 Discover Bank, Sr. Unscd. Bonds 2/21/18 Discover Bank, Sr. Unscd. Notes 3/13/26 Duke Realty, Sr. Unscd. Notes 12/1/24 ERP Operating, Sr. Unscd. Notes 7/1/19 ERP Operating, Sr. Unscd. Notes 8/1/16 Federal Realty Investment, Sr. Unscd. Notes 12/1/44 Fidelity National Information Services, Gtd. Notes 4/15/18 Fifth Third Bancorp, Sr. Unscd. Notes 3/15/22 First American Financial, Sr. Unscd. Notes 11/15/24 First Republic Bank, Sr. Unscd. Notes 6/17/19 First Tennessee Bank, Sr. Unscd. Notes 12/1/19 Fiserv, Gtd. Notes 10/1/20 Ford Motor Credit, Sr. Unscd. Notes 1/16/18 Ford Motor Credit, Sr. Unscd. Notes 8/6/23 Ford Motor Credit, Sr. Unscd. Notes 1/15/20 General Electric Capital, Sr. Unscd. Notes 5/15/17 General Electric Capital, Sr. Unscd. Bonds 1/9/20 General Electric Capital, Sr. Unscd. Notes 4/27/17 General Electric Capital, Sr. Unscd. Notes 1/9/23 General Electric Capital, Sr. Unscd. Notes 10/17/16 General Electric Capital, Sr. Unscd. Notes 10/17/21 General Electric Capital, Sr. Unscd. Notes 5/4/20 General Electric Capital, Sr. Unscd. Bonds 9/15/17 General Electric Capital, Sr. Unscd. Notes 5/1/18 General Electric Capital, Sr. Unscd. Notes 1/14/38 General Electric Capital, Sr. Unscd. Notes 3/15/32 Goldman Sachs Group, Sr. Unscd. Bonds 10/23/19 Goldman Sachs Group, Sr. Unscd. Notes 4/23/20 Goldman Sachs Group, Sr. Unscd. Notes 1/22/23 Goldman Sachs Group, Sr. Unscd. Notes 3/15/20 Goldman Sachs Group, Sub. Notes 1/15/17 Goldman Sachs Group, Sr. Unscd. Notes 1/18/18 Goldman Sachs Group, Sr. Unscd. Notes 2/15/33 Goldman Sachs Group, Sr. Unscd. Notes 4/1/18 Goldman Sachs Group, Sr. Unscd. Notes 9/1/17 Goldman Sachs Group, Sr. Unscd. Notes 2/1/41 Goldman Sachs Group, Sub. Notes 10/1/37 Goldman Sachs Group, Sr. Unscd. Notes 2/15/19 HCP, Sr. Unscd. Notes 3/1/24 HCP, Sr. Unscd. Notes 11/15/23 Health Care REIT, Sr. Unscd. Notes 3/15/18 Health Care REIT, Sr. Unscd. Notes 1/15/21 Host Hotels & Resorts, Sr. Unscd. Notes 10/1/21 HSBC Holdings, Sub. Notes 3/14/24 HSBC Holdings, Sr. Unscd. Notes 4/5/21 HSBC Holdings, Sub. Notes 5/2/36 HSBC Holdings, Sub. Notes 9/15/37 Industrial & Commercial Bank of China, Sr. Unscd. Notes 11/13/17 Intercontinental Exchange Group, Gtd. Notes 10/15/23 Intesa Sanpaolo, Gtd. Bonds 1/12/24 Invesco Finance, Gtd. Notes 1/30/24 Jefferies Group, Sr. Unscd. Notes 1/20/23 Jefferies Group, Sr. Unscd. Notes 6/8/27 John Deere Capital, Sr. Unscd. Notes 1/16/18 John Deere Capital, Sr. Unscd. Notes 10/15/21 JPMorgan Chase & Co., Sr. Unscd. Notes 7/5/16 JPMorgan Chase & Co., Sr. Unscd. Notes 1/25/23 JPMorgan Chase & Co., Sub. Notes 9/10/24 JPMorgan Chase & Co., Sr. Unscd. Notes 2/1/44 JPMorgan Chase & Co., Sr. Unscd. Notes 1/15/18 JPMorgan Chase & Co., Sr. Unscd. Notes 4/23/19 JPMorgan Chase & Co., Sr. Unscd. Notes 5/15/38 JPMorgan Chase Bank, Sub. Notes 10/1/17 KeyBank, Sub. Notes 2/1/28 Kimco Realty, Sr. Unscd. Notes 6/1/23 Kimco Realty, Sr. Unscd. Notes 5/1/21 Lazard Group, Sr. Unscd. Notes 11/14/20 Legg Mason, Sr. Unscd. Notes 1/15/44 Leucadia National, Sr. Unscd. Notes 10/23/43 Lexington Realty Trust, Gtd. Notes 6/15/24 Lincoln National, Sr. Unscd. Notes 4/7/36 Lloyds Bank, Gtd. Notes 9/5/19 Loews, Sr. Unscd. Notes 5/15/23 Marsh & McLennan Cos., Sr. Unscd. Notes 8/1/33 MasterCard, Sr. Unscd. Notes 4/1/19 Merrill Lynch & Co., Sub. Notes 5/16/16 Merrill Lynch & Co., Sr. Unscd. Notes 4/25/18 Merrill Lynch & Co., Sr. Unscd. Notes 11/15/18 MetLife, Sr. Unscd. Notes 12/15/17 a MetLife, Sr. Unscd. Notes 4/10/24 b MetLife, Sr. Unscd. Notes 6/15/34 Mid-America Apartments, Sr. Unscd. Notes 10/15/23 Morgan Stanley, Sr. Unscd. Notes 2/25/16 Morgan Stanley, Sr. Unscd. Notes 2/25/23 Morgan Stanley, Sub. Notes 5/22/23 Morgan Stanley, Sr. Unscd. Notes 1/9/17 Morgan Stanley, Sr. Unscd. Notes 1/26/20 Morgan Stanley, Sr. Unscd. Notes 10/18/16 Morgan Stanley, Sr. Unscd. Notes 7/24/42 Morgan Stanley, Sr. Unscd. Notes 4/1/18 Morgan Stanley, Sr. Unscd. Notes 4/1/32 Morgan Stanley, Sr. Unscd. Notes 5/13/19 MUFG Union Bank, Sr. Unscd. Notes 9/26/18 Nasdaq OMX Group, Sr. Unscd. Notes 6/1/24 National City, Sub. Notes 5/15/19 National Retail Properties, Sr. Unscd. Notes 6/15/24 National Rural Utilities Cooperative Finance, Coll. Trust Bonds 2/1/18 Nomura Holdings, Sr. Unscd. Notes 3/4/20 Northern Trust, Sub. Notes 10/30/25 Omega Healthcare Investors, Gtd. Notes 1/15/25 c PartnerRe Finance, Gtd. Notes 6/1/20 PNC Bank, Sr. Unscd. Notes 10/3/16 PNC Bank, Sub. Notes 7/25/23 Principal Financial Group, Gtd. Notes 10/15/36 ProAssurance, Sr. Unscd. Notes 11/15/23 Progressive, Sr. Unscd. Notes 4/25/44 Progressive, Sr. Unscd. Notes 3/1/29 Prologis, Gtd. Notes 3/15/20 Prudential Financial, Sr. Unscd. Notes 5/15/44 b Rabobank Nederland, Gtd. Notes 1/19/17 Rabobank Nederland, Gtd. Notes 11/9/22 Realty Income, Sr. Unscd. Notes 1/31/18 Realty Income, Sr. Unscd. Notes 7/15/24 Realty Income, Sr. Unscd. Notes 9/15/16 Regency Centers, Gtd. Notes 6/15/17 Reinsurance Group of America, Sr. Unscd. Notes 9/15/23 Royal Bank of Canada, Sr. Unscd. Notes 1/23/17 Royal Bank of Canada, Sr. Unscd. Notes 6/16/17 Royal Bank of Canada, Sr. Unscd. Notes 10/13/17 b Ryder System, Sr. Unscd. Notes 2/26/19 Santander Bank, Sr. Unscd. Notes 1/12/18 Simon Property Group, Sr. Unscd. Notes 2/1/19 Simon Property Group, Sr. Unscd. Notes 2/1/40 State Street Bank & Trust, Sub. Notes 10/15/18 State Street, Sr. Unscd. Notes 11/20/23 b Sumitomo Mitsui Banking, Gtd. Bonds 7/11/17 Sumitomo Mitsui Banking, Gtd. Notes 1/18/18 Sumitomo Mitsui Banking, Gtd. Bonds 1/18/23 Sumitomo Mitsui Banking, Gtd. Bonds 7/11/24 SunTrust Bank, Sr. Unscd. Notes 5/1/23 SunTrust Banks, Sr. Unscd. Notes 11/1/18 Svenska Handelsbanken, Gtd. Notes 6/17/19 Synchrony Financial, Sr. Unscd. Notes 8/15/24 Tanger Properties, Sr. Unscd. Notes 12/1/24 Toronto-Dominion Bank, Sr. Unscd. Bonds 9/10/18 Toyota Motor Credit, Sr. Unscd. Notes 5/16/17 Toyota Motor Credit, Sr. Unscd. Notes 1/12/18 Toyota Motor Credit, Sr. Unscd. Notes 1/10/23 Travelers Cos., Sr. Unscd. Notes 11/1/20 Travelers Cos., Sr. Unscd. Notes 6/2/19 U.S. Bancorp, Sr. Unscd. Notes 3/15/22 U.S. Bank, Sr. Unscd. Notes 1/30/17 UBS AG/Stamford, Sr. Unscd. Notes 8/14/17 UBS AG/Stamford, Sr. Unscd. Notes 8/4/20 UBS AG/Stamford, Sr. Unscd. Notes 4/25/18 UBS AG/Stamford, Sub. Notes 7/15/16 UBS AG/Stamford, Sr. Unscd. Notes 12/20/17 Unilever Capital, Gtd. Notes 3/6/19 Unilever Capital, Gtd. Notes 11/15/32 Ventas Realty, Gtd. Notes 4/1/20 Voya Financial, Gtd. Notes 7/15/22 Wachovia, Sr. Unscd. Notes 6/15/17 Wachovia, Sr. Unscd. Notes 2/1/18 Weingarten Realty Investors, Sr. Unscd. Notes 10/15/22 Wells Fargo & Co., Sr. Unscd. Notes 6/2/17 Wells Fargo & Co., Sr. Unscd. Notes 1/16/18 Wells Fargo & Co., Sr. Unscd. Notes 1/15/19 Wells Fargo & Co., Sub. Notes, Ser. M 2/13/23 Wells Fargo & Co., Sub. Notes 6/3/26 Wells Fargo & Co., Sub. Notes 11/4/44 Wells Fargo & Co., Sub. Notes 11/2/43 Wells Fargo & Co., Sr. Unscd. Notes 12/11/17 Wells Fargo Bank, Sub. Notes 5/16/16 Westpac Banking, Sub. Notes 6/1/18 Westpac Banking, Sr. Unscd. Notes 11/19/19 Weyerhaeuser, Sr. Unscd. Notes 3/15/32 XLIT, Gtd. Notes 11/15/24 Foreign/Governmental5.0% African Development Bank, Sr. Unscd. Notes 10/18/16 African Development Bank, Unscd. Notes 9/23/21 Asian Development Bank, Sr. Unscd. Notes 10/23/18 Asian Development Bank, Sr. Unscd. Notes 3/15/16 Brazilian Government, Sr. Unscd. Notes 1/7/25 Brazilian Government, Sr. Unscd. Bonds 1/22/21 Brazilian Government, Sr. Unscd. Bonds 1/7/41 b Brazilian Government, Sr. Unscd. Notes 1/15/19 Brazilian Government, Sr. Unscd. Bonds 1/17/17 Brazilian Government, Sr. Unscd. Bonds 4/15/24 Brazilian Government, Unscd. Bonds 5/15/27 Canadian Government, Sr. Unscd. Bonds 2/27/19 Colombian Government, Sr. Unscd. Bonds 1/18/41 Colombian Government, Sr. Unscd. Notes 3/18/19 Colombian Government, Sr. Unscd. Notes 5/21/24 Corporacion Andina de Fomento, Sr. Unscd. Notes 6/4/19 Council of Europe, Sr. Unscd. Notes 6/19/17 Council of Europe, Sr. Unscd. Notes 11/14/19 b Ecopetrol, Sr. Unscd. Notes 9/18/43 European Bank for Reconstruction and Development, Sr. Unscd. Notes 2/16/17 European Bank for Reconstruction and Development, Sr. Unscd. Notes 6/14/19 European Investment Bank, Sr. Unscd. Bonds 8/17/17 European Investment Bank, Sr. Unscd. Notes 12/15/17 European Investment Bank, Sr. Unscd. Notes 3/15/17 European Investment Bank, Sr. Unscd. Notes 6/17/19 European Investment Bank, Sr. Unscd. Notes 3/15/19 b European Investment Bank, Sr. Unscd. Notes 3/15/16 European Investment Bank, Sr. Unscd. Notes 9/15/20 b European Investment Bank, Sr. Unscd. Bonds 5/30/17 Export Development Canada, Sr. Unscd. Notes 12/15/16 Export Development Canada, Govt. Gtd. Bonds 8/19/19 b Export-Import Bank of Korea, Sr. Unscd. Bonds 9/17/18 Export-Import Bank of Korea, Sr. Unscd. Notes 1/14/24 Finnish Government, Sr. Unscd. Bonds 2/15/26 FMS Wertmanagement, Govt. Gtd. Notes 10/14/16 Inter-American Development Bank, Notes 11/15/16 Inter-American Development Bank, Sr. Unscd. Notes 10/15/19 Inter-American Development Bank, Sr. Unsub. Notes 9/17/19 Inter-American Development Bank, Unscd. Notes 9/10/18 Inter-American Development Bank, Sr. Unscd. Notes 1/24/44 Inter-American Development Bank, Sr. Unscd. Notes 9/13/16 International Bank for Reconstruction and Development, Unscd. Notes 5/16/16 International Bank for Reconstruction and Development, Sr. Unscd. Notes 7/18/17 b International Bank for Reconstruction and Development, Sr. Unscd. Notes 4/10/18 International Bank for Reconstruction and Development, Sr. Unscd. Bonds 3/15/19 International Bank for Reconstruction and Development, Sr. Unscd. Notes 3/15/16 International Bank for Reconstruction and Development, Sr. Unscd. Notes 4/1/16 International Bank for Reconstruction and Development, Sr. Unscd. Bonds 1/19/23 International Finance, Sr. Unscd. Notes 11/15/16 International Finance, Sr. Unscd. Notes 11/17/17 Italian Government, Sr. Unscd. Notes 9/20/16 Italian Government, Sr. Unscd. Notes 6/12/17 b Italian Government, Sr. Unscd. Notes 9/27/23 Japan Bank for International Cooperation, Govt. Gtd. Notes 5/18/16 KFW, Gov't Gtd. Notes 7/15/16 KFW, Gov't Gtd. Notes 3/17/17 KFW, Govt. Gtd. Notes 1/26/18 KFW, Govt. Gtd. Notes 10/15/19 KFW, Govt. Gtd. Bonds 11/20/24 KFW, Gov't Gtd. Bonds 1/27/20 KFW, Gov't Gtd. Bonds 7/16/18 KFW, Gov't Gtd. Notes 1/17/17 KFW, Gov't Gtd. Notes 6/17/19 KFW, Gov't Gtd. Bonds 3/14/16 Korea Development Bank, Sr. Unscd. Notes 5/4/17 Korea Finance, Sr. Unscd. Notes 8/22/18 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes 9/17/18 Landwirtschaftliche Rentenbank, Govt. Gtd. Bonds 2/1/17 Mexican Government, Sr. Unscd. Notes 3/15/22 Mexican Government, Sr. Unscd. Notes 10/2/23 Mexican Government, Sr. Unscd. Notes 1/21/45 Mexican Government, Sr. Unscd. Notes 1/15/17 Mexican Government, Sr. Unscd. Notes 3/19/19 Mexican Government, Sr. Unscd. Notes 9/27/34 OeKB, Govt. Gtd. Notes 3/12/19 OeKB, Govt. Gtd. Notes 2/16/16 Panamanian Government, Sr. Unscd. Bonds 1/30/20 Panamanian Government, Sr. Unscd. Bonds 1/26/36 Peruvian Government, Sr. Unscd. Bonds 3/14/37 Petroleos Mexicanos, Gtd. Notes 1/18/24 Petroleos Mexicanos, Gtd. Bonds 6/27/44 Petroleos Mexicanos, Gtd. Notes 6/27/44 c Petroleos Mexicanos, Gtd. Notes 1/23/46 c Petroleos Mexicanos, Gtd. Notes 3/5/20 b Petroleos Mexicanos, Gtd. Bonds 6/15/35 Philippine Government, Sr. Unscd. Bonds 1/13/37 b Philippine Government, Sr. Unscd. Bonds 1/20/20 Philippine Government, Sr. Unscd. Bonds 1/18/17 Philippine Government, Sr. Unscd. Bonds 2/2/30 Philippine Government, Sr. Unscd. Bonds 3/16/25 Polish Government, Sr. Unscd. Notes 3/23/22 Polish Government, Sr. Unscd. Notes 7/15/19 Province of British Columbia Canada, Sr. Unscd. Bonds, Ser. USD2 1/15/26 Province of Manitoba Canada, Unscd. Debs., Ser. CB 1/15/20 Province of Manitoba Canada, Unscd. Debs. 9/15/21 Province of Ontario Canada, Sr. Unscd. Bonds 10/7/19 Province of Ontario Canada, Sr. Unscd. Notes 11/28/16 Province of Quebec Canada, Unscd. Notes 11/14/16 Province of Quebec Canada, Debs., Ser. NJ 7/15/23 Province of Quebec Canada, Sr. Unscd. Notes, Ser. PD 9/15/29 Republic of Chile, Sr. Unscd. Notes 3/27/25 b Republic of Korea, Sr. Unscd. Notes 4/16/19 b South African Government, Sr. Unscd. Notes 1/17/24 b South African Government, Sr. Unscd. Notes 5/27/19 Swedish Export Credit, Sr. Unscd. Notes 5/31/16 Swedish Export Credit, Sr. Unscd. Notes 6/17/19 Turkish Government, Sr. Unscd. Notes 3/23/23 Turkish Government, Sr. Unscd. Notes 4/16/43 Turkish Government, Unscd. Notes 2/17/45 Turkish Government, Sr. Unscd. Notes 9/26/16 Turkish Government, Sr. Unscd. Notes 3/11/19 Turkish Government, Sr. Unscd. Notes 2/14/34 Uruguayan Government, Sr. Unscd. Notes 8/14/24 Uruguayan Government, Sr. Unscd. Bonds 3/21/36 Health Care2.3% AbbVie, Sr. Unscd. Notes 11/6/22 AbbVie, Sr. Unscd. Notes 11/6/42 Actavis Funding Services, Gtd. Notes 6/15/44 Aetna, Sr. Unscd. Notes 9/1/20 Aetna, Sr. Unscd. Notes 3/15/44 Aetna, Sr. Unscd. Notes 6/15/36 Amerisourcebergen, Sr. Unscd. Notes 5/15/17 Amgen, Sr. Unscd. Notes 6/15/21 Amgen, Sr. Unscd. Notes 11/15/41 Amgen, Sr. Unscd. Notes 6/1/17 Anthem, Sr. Unscd. Notes 7/15/18 Anthem, Sr. Unscd. Notes 5/15/22 Anthem, Sr. Unscd. Notes 6/15/17 AstraZeneca, Sr. Unscd. Notes 9/15/37 Baxter International, Sr. Unscd. Notes 6/15/23 Baxter International, Sr. Unscd. Notes 12/1/37 Becton Dickinson, Sr. Unscd. Notes 11/8/21 Boston Scientific, Sr. Unscd. Notes 1/15/20 Bristol-Myers Squibb, Sr. Unscd. Notes 11/15/36 Cardinal Health, Sr. Unscd. Notes 3/15/18 Cardinal Health, Sr. Unscd. Notes 3/15/23 Cardinal Health, Sr. Unscd. Notes 3/15/43 Carefusion, Sr. Unscd. Notes 5/15/24 Celgene, Sr. Unscd. Notes 5/15/19 Celgene, Sr. Unscd. Notes 8/15/23 Cigna, Sr. Unscd. Notes 3/15/21 Covidien International Finance, Gtd. Notes 10/15/17 Dignity Health, Unscd. Bonds 11/1/19 Eli Lilly & Co., Sr. Unscd. Notes 3/15/37 Eli Lilly & Co., Sr. Unscd. Notes 6/1/25 Gilead Sciences, Sr. Unscd. Notes 12/1/16 Gilead Sciences, Sr. Unscd. Notes 4/1/21 Gilead Sciences, Sr. Unscd. Notes 4/1/44 GlaxoSmithKline Capital, Gtd. Bonds 5/15/18 GlaxoSmithKline Capital, Gtd. Bonds 5/15/38 Johnson & Johnson, Sr. Unscd. Debs. 5/15/33 Johnson & Johnson, Sr. Unscd. Notes 8/15/37 Keysight Technologies, Sr. Unscd. Notes 10/30/19 c McKesson, Sr. Unscd. Notes 3/1/21 McKesson, Sr. Unscd. Notes 3/15/44 Medco Health Solutions, Gtd. Notes 3/15/18 Medtronic, Sr. Unscd. Notes 3/15/35 c Medtronic, Sr. Unscd. Notes 3/15/44 Medtronic, Sr. Unscd. Notes 3/15/45 c Merck & Co., Sr. Unscd. Notes 5/18/16 Merck & Co., Sr. Unscd. Notes 5/18/18 Merck & Co., Gtd. Notes 12/1/33 a Merck Sharp & Dohme, Gtd. Debs. 3/1/28 Mylan, Sr. Unscd. Notes 11/29/16 Mylan, Sr. Unscd. Notes 11/29/43 Novartis Capital, Gtd. Notes 5/6/44 Perrigo, Gtd. Notes 11/8/16 b Perrigo, Sr. Unscd. Notes 11/8/18 Pfizer, Sr. Unscd. Notes 5/15/19 Pfizer, Sr. Unscd. Notes 5/15/44 Pfizer, Sr. Unscd. Notes 3/15/19 Quest Diagnostics, Sr. Unscd. Notes 4/1/24 Quest Diagnostics, Gtd. Notes 7/1/37 Sanofi, Sr. Unscd. Notes 3/29/21 St. Jude Medical, Sr. Unscd. Notes 4/15/23 Stryker, Sr. Unscd. Bonds 5/15/44 Teva Pharmaceutical Finance, Gtd. Notes 2/1/36 Teva Pharmaceutical Finance IV, Gtd. Notes 3/18/20 Thermo Fisher Scientific, Sr. Unscd. Notes 2/1/17 Thermo Fisher Scientific, Sr. Unscd. Notes 2/1/44 Unitedhealth Group, Sr. Unscd. Notes 12/15/21 UnitedHealth Group, Sr. Unscd. Notes 2/15/38 Wyeth, Gtd. Notes 4/1/37 Wyeth, Gtd. Notes 2/1/34 Zoetis, Sr. Unscd. Notes 2/1/16 Zoetis, Sr. Unscd. Notes 2/1/18 Industrial1.6% 3M, Sr. Unscd. Notes 3/15/37 Boeing, Sr. Unscd. Notes 3/15/19 Burlington Northern Santa Fe, Sr. Unscd. Debs. 9/1/44 Burlington Northern Santa Fe, Sr. Unscd. Debs. 5/1/37 Burlington Northern Santa Fe, Sr. Unscd. Debs. 12/15/25 Burlington Northern Santa Fe, Sr. Unscd. Debs. 8/15/30 Canadian National Railway, Sr. Unscd. Notes 7/15/36 Canadian National Railway, Sr. Unscd. Notes 7/15/28 Canadian Pacific Railway, Sr. Unscd. Notes 1/15/22 Caterpillar, Sr. Unscd. Notes 6/26/22 Caterpillar, Sr. Unscd. Notes 5/15/44 Caterpillar, Sr. Unscd. Notes 8/15/36 CSX, Sr. Unscd. Notes 11/1/23 CSX, Sr. Unscd. Notes 8/1/54 CSX, Sr. Unscd. Notes 5/30/42 Eaton, Gtd. Notes 11/2/17 Eaton, Gtd. Notes 11/2/42 Emerson Electric, Sr. Unscd. Notes 2/15/23 FedEx, Gtd. Notes 2/1/20 FedEx, Gtd. Notes 1/15/24 FedEx, Gtd. Notes 2/1/65 General Electric, Sr. Unscd. Notes 3/11/44 General Electric, Sr. Unscd. Notes 12/6/17 Honeywell International, Sr. Unscd. Notes 3/15/17 Illinois Tool Works, Sr. Unscd. Notes 9/1/42 Ingersoll-Rand Global Holding, Gtd. Notes 1/15/19 John Deere Capital, Sr. Unscd. Notes 6/12/17 John Deere Capital, Sr. Unscd. Notes 12/15/17 Koninklijke Philips, Sr. Unscd. Notes 3/11/18 L-3 Communications, Gtd. Notes 5/28/17 L-3 Communications, Gtd. Notes 11/15/16 Lockheed Martin, Sr. Unscd. Notes 12/15/42 Lockheed Martin, Sr. Unscd. Notes, Ser. B 9/1/36 Norfolk Southern, Sr. Unscd. Notes 1/15/24 Norfolk Southern, Sr. Unscd. Bonds 10/1/41 Norfolk Southern, Sr. Unscd. Notes 5/17/25 Northrop Grumman Systems, Gtd. Notes 2/15/31 Raytheon, Sr. Unscd. Debs. 8/15/27 Republic Services, Gtd. Notes 5/15/18 Republic Services, Gtd. Notes 3/1/40 Union Pacific, Sr. Unscd. Notes 4/15/23 Union Pacific, Sr. Unscd. Notes 12/15/43 Union Pacific, Sr. Unscd. Notes 2/1/44 United Airlines 2013-1 PTT, Pass Thru Certs., Ser.A 8/15/25 United Airlines 2014-2 PTT, Pass Thru Certs., Ser.A 9/3/26 United Parcel Service, Sr. Unscd. Notes 1/15/21 United Parcel Service, Sr. Unscd. Notes 1/15/38 United Parcel Service of America, Sr. Unscd. Debs. 4/1/30 a United Technologies, Sr. Unscd. Notes 6/1/22 United Technologies, Sr. Unscd. Notes 4/15/40 United Technologies, Sr. Unscd. Notes 8/1/28 United Technologies, Sr. Unscd. Debs. 3/1/21 Waste Management, Gtd. Notes 5/15/24 Waste Management, Gtd. Notes 7/15/28 Information Technology1.0% Apple, Sr. Unscd. Notes 5/3/16 Apple, Sr. Unscd. Notes 5/3/18 Apple, Sr. Unscd. Notes 5/5/17 b Apple, Sr. Unscd. Notes 5/3/23 Apple, Sr. Unscd. Notes 5/6/21 Apple, Sr. Unscd. Notes 5/6/24 b Arrow Electronics, Sr. Unscd. Notes 3/1/18 Arrow Electronics, Sr. Unscd. Notes 3/1/23 Baidu, Sr. Unscd. Notes 6/9/19 eBay, Sr. Unscd. Notes 7/15/42 EMC, Sr. Unscd. Notes 6/1/18 FISERV, Gtd. Notes 6/15/16 Google, Sr. Unscd. Notes 5/19/21 Hewlett-Packard, Sr. Unscd. Notes 9/15/16 Hewlett-Packard, Sr. Unscd. Notes 3/1/18 Hewlett-Packard, Sr. Unscd. Notes 9/15/41 Intel, Sr. Unscd. Notes 10/1/21 International Business Machines, Sr. Unscd. Notes 2/6/17 International Business Machines, Sr. Unscd. Notes 11/30/39 International Business Machines, Sr. Unscd. Notes 9/14/17 International Business Machines, Sr. Unscd. Debs. 10/30/25 International Business Machines, Sr. Unscd. Notes 11/1/19 Lender Processing Services, Gtd. Notes 4/15/23 Microsoft, Sr. Unscd. Notes 6/1/19 Microsoft, Sr. Unscd. Debs 6/1/39 Moody's, Sr. Unscd. Notes 7/15/19 Oracle, Sr. Unscd. Notes 7/8/21 Oracle, Sr. Unscd. Notes 7/8/24 Oracle, Sr. Unscd. Notes 7/8/19 Oracle, Sr. Unscd. Notes 4/15/18 Oracle, Sr. Unscd. Notes 4/15/38 Seagate HDD, Gtd. Bonds 6/1/23 Texas Instruments, Sr. Unscd. Notes 3/12/21 Xilinx, Sr. Unscd. Notes 3/15/21 Materials1.2% Agrium, Sr. Unscd. Debs. 1/15/45 Airgas, Sr. Unscd. Notes 2/15/20 Avery Dennison, Sr. Unscd. Notes 4/15/23 Barrick PD Australia Finance, Gtd. Notes 10/15/39 BHP Billiton Finance USA, Gtd. Notes 2/24/42 b BHP Billiton Finance USA, Gtd. Notes 4/1/19 CF Industries, Gtd. Notes 6/1/23 CF Industries, Gtd. Notes 6/1/43 Cytec Industries, Sr. Unscd. Notes 5/1/25 Dow Chemical, Sr. Unscd. Notes 11/15/20 Dow Chemical, Sr. Unscd. Notes 5/15/19 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 2/15/23 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 2/15/43 b E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 7/15/18 Eastman Chemical, Sr. Unscd. Notes 3/15/25 Freeport-McMoRan, Gtd. Notes 3/15/20 Freeport-McMoRan, Gtd. Notes 3/15/43 Glencore Canada, Gtd. Notes 6/15/17 Goldcorp, Sr. Unscd. Notes 6/9/21 International Paper, Sr. Unscd. Notes 6/15/44 LYB International Finance, Gtd. Notes 7/15/23 Methanex, Sr. Unscd. Notes 12/15/19 Methanex, Sr. Unscd. Notes 12/1/24 Monsanto, Sr. Unscd. Notes 7/15/19 Mosaic, Sr. Unscd. Notes 11/15/23 b Newmont Mining, Gtd. Notes 10/1/39 Owens Corning, Gtd. Notes 12/1/36 a Potash Corp of Saskatchewan, Sr. Unscd. Notes 3/15/24 Praxair, Sr. Unscd. Notes 2/15/22 Rio Tinto Alcan, Sr. Unscd. Debs. 3/15/31 Rio Tinto Finance USA, Gtd. Notes 11/2/20 Rio Tinto Finance USA, Gtd. Notes 11/2/40 Rio Tinto Finance USA, Gtd. Notes 7/15/18 Rockwood Specialties Group, Gtd. Notes 10/15/20 Sigma-Aldrich, Sr. Unscd. Notes 11/1/20 Southern Copper, Sr. Unscd. Notes 11/8/42 Teck Resources, Gtd. Notes 1/15/17 Teck Resources, Gtd. Notes 1/15/22 Vale Canada, Sr. Unscd. Bonds 9/15/32 Vale Overseas, Gtd. Notes 1/11/22 b Vale Overseas, Gtd. Notes 1/23/17 Vale Overseas, Gtd. Notes 11/21/36 b Municipal Bonds.8% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Build America Bonds) 4/1/49 Bay Area Toll Authority, San Francisco Bay Area Subordinate Toll Bridge Revenue (Build America Bonds) 4/1/30 California, GO (Various Purpose) 4/1/34 California, GO (Various Purpose) 4/1/39 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 7/1/18 Illinois, GO (Pension Funding Series) 6/1/33 Los Angeles Unified School District, GO (Build America Bonds) 7/1/34 Metropolitan Transportation Authority, Dedicated Tax Funds Bonds 11/15/39 Municipal Electric Authority of Georgia, GO (Plant Vogtle Units 3 and 4 Project J Bonds) (Build America Bonds) 4/1/57 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 1/1/40 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6/15/42 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Build America Bonds) 3/15/33 Port Authority of New York and New Jersey (Consolidated Bonds, 164th Series) 11/1/40 Public Utilities Commission of the City and County of San Francisco, San Francisco Water Revenue (Build America Bonds) 11/1/40 University of California Regents, General Revenue 7/1/19 University of California Regents, General Revenue 5/15/44 Telecommunications1.5% America Movil SAB de CV, Gtd. Notes 9/8/16 America Movil SAB de CV, Gtd. Notes 3/30/40 America Movil SAB de CV, Gtd. Notes 3/1/35 American Tower, Sr. Unscd. Notes 1/15/18 Apple, Sr. Unscd. Notes 5/6/44 AT&T, Sr. Unscd. Notes 6/1/17 AT&T, Sr. Unscd. Notes 3/11/19 AT&T, Sr. Unscd. Notes 2/15/22 AT&T, Sr. Unscd. Notes 6/15/45 AT&T, Sr. Unscd. Notes 9/1/40 AT&T, Sr. Unscd. Bonds 2/1/18 AT&T, Gtd. Notes 11/15/31 a British Telecommunications, Sr. Unscd. Notes 2/14/17 British Telecommunications, Sr. Unscd. Notes 1/15/18 British Telecommunications, Sr. Unscd. Notes 12/15/30 a Cisco Systems, Sr. Unscd. Notes 1/15/20 Cisco Systems, Sr. Unscd. Notes 2/22/16 Cisco Systems, Sr. Unscd. Notes 1/15/40 Corning, Sr. Unscd. Notes 11/15/23 Deutsche Telekom International Finance, Gtd. Bonds 6/15/30 a GTE, Gtd. Debs. 4/15/28 Koninklijke KPN, Sr. Unscd. Bonds 10/1/30 Motorola Solutions, Sr. Unscd. Notes 9/1/21 Orange, Sr. Unscd. Notes 3/1/31 a Pacific-Bell Telephone, Gtd. Debs. 3/15/26 Qwest, Sr. Unscd. Debs. 9/15/33 Telefonica Emisiones, Gtd. Notes 4/27/18 Verizon Communications, Sr. Unscd. Notes 6/9/17 Verizon Communications, Sr. Unscd. Notes 11/1/16 Verizon Communications, Sr. Unscd. Notes 2/21/20 c Verizon Communications, Sr. Unscd. Notes 3/15/21 Verizon Communications, Sr. Unscd. Notes 11/1/21 Verizon Communications, Sr. Unscd. Notes 11/1/42 Verizon Communications, Sr. Unscd. Notes 8/21/46 c Verizon Communications, Sr. Unscd. Notes 9/15/23 Verizon Communications, Sr. Unscd. Notes 9/15/35 Verizon Communications, Sr. Unscd. Notes 9/15/43 Verizon Communications, Sr. Unscd. Notes 12/1/30 Vodafone Group, Sr. Unscd. Notes 2/27/17 Vodafone Group, Sr. Unscd. Bonds 2/27/37 Vodafone Group, Sr. Unscd. Notes 2/15/30 Vodefone Group, Sr. Unscd. Notes 2/19/18 U.S. Government Agencies3.6% Federal Farm Credit Bank, Bonds 11/7/16 Federal Farm Credit Bank, Bonds 8/25/16 Federal Home Loan Bank 6/21/17 Federal Home Loan Bank, Notes 2/19/16 Federal Home Loan Bank, Bonds 6/24/16 b Federal Home Loan Bank, Bonds 2/28/18 Federal Home Loan Bank, Bonds 2/28/17 Federal Home Loan Bank, Bonds 12/14/18 Federal Home Loan Bank, Bonds 3/13/20 Federal Home Loan Bank, Bonds 12/16/16 Federal Home Loan Bank, Bonds, Ser. 1 5/17/17 Federal Home Loan Bank, Bonds 11/17/17 Federal Home Loan Bank, Bonds, Ser. 656 5/18/16 Federal Home Loan Bank, Bonds 7/15/36 Federal Home Loan Bank, Bonds 6/11/21 Federal Home Loan Mortgage Corp. 10/1/40 d Federal Home Loan Mortgage Corp., Notes 7/15/32 d Federal Home Loan Mortgage Corp., Notes 2/22/17 d Federal Home Loan Mortgage Corp., Notes 3/7/18 d Federal Home Loan Mortgage Corp., Notes 9/29/17 d Federal Home Loan Mortgage Corp., Notes 4/30/18 d Federal Home Loan Mortgage Corp., Unscd. Notes 11/28/17 d Federal Home Loan Mortgage Corp., Notes 6/12/18 d Federal Home Loan Mortgage Corp., Unscd. Notes 12/5/17 d Federal Home Loan Mortgage Corp., Notes 10/2/19 d Federal Home Loan Mortgage Corp., Notes 8/25/16 d Federal Home Loan Mortgage Corp., Notes 1/13/22 d Federal Home Loan Mortgage Corp., Notes 6/14/28 d Federal Home Loan Mortgage Corp., Notes 3/27/19 d Federal Home Loan Mortgage Corp., Notes 6/13/18 b,d Federal Home Loan Mortgage Corp., Notes 2/16/17 d Federal Home Loan Mortgage Corp., Notes 10/18/16 b,d Federal Home Loan Mortgage Corp., Notes 11/17/17 d Federal Home Loan Mortgage Corp., Notes 4/18/16 d Federal Home Loan Mortgage Corp., Bonds 9/15/29 b,d Federal National Mortgage Association 11/26/19 d Federal National Mortgage Association, Bonds 5/15/29 d Federal National Mortgage Association, Notes 6/1/17 d,e Federal National Mortgage Association, Sub. Debs. 10/9/19 d,e Federal National Mortgage Association, Notes 10/22/15 d Federal National Mortgage Association, Notes 2/26/16 d Federal National Mortgage Association, Notes 2/8/18 d Federal National Mortgage Association, Notes 12/28/17 d Federal National Mortgage Association, Notes 2/15/18 d Federal National Mortgage Association, Notes, Ser. 1 4/30/18 d Federal National Mortgage Association, Notes 3/28/18 d Federal National Mortgage Association, Notes 1/30/17 d Federal National Mortgage Association, Notes 9/18/18 d Federal National Mortgage Association, Notes 2/19/19 b,d Federal National Mortgage Association, Notes 9/6/24 d Federal National Mortgage Association, Notes 3/15/16 d Federal National Mortgage Association, Bonds 5/11/17 d Federal National Mortgage Association, Notes 9/15/16 d Federal National Mortgage Association, Notes 4/18/36 d Federal National Mortgage Association, Notes 11/15/30 d Financing (FICO), Scd. Bonds 9/26/19 Financing (FICO), Scd. Bonds, Ser. E 11/2/18 Tennessee Valley Authority, Notes 9/15/39 Tennessee Valley Authority, Bonds 4/1/36 Tennessee Valley Authority, Bonds 1/15/38 U.S. Government Agencies/Mortgage-Backed29.4% Federal Home Loan Mortgage Corp.: 2.50% d,f 3.00% d,f 3.50% 11,300,000 d,f 11,920,324 4.00% 13,700,000 d,f 14,666,493 4.50% 1,000,000 d,f 1,082,969 5.00% 2,200,000 d,f 2,425,637 5.50% 950,000 d,f 1,060,660 2.00%, 8/1/28 - 8/1/29 1,761,498 d 1,778,726 2.14%, 8/1/43 1,250,480 a,d 1,284,192 2.23%, 7/1/43 475,669 a,d 489,132 2.45%, 10/1/43 515,513 a,d 532,774 2.50%, 10/1/27 - 11/1/42 12,269,476 d 12,702,825 3.00%, 12/1/25 - 10/1/43 34,681,531 d 36,098,533 3.50%, 3/1/26 - 7/1/44 27,274,184 d 28,843,206 4.00%, 5/1/18 - 12/1/44 22,679,174 d 24,302,128 4.50%, 2/1/18 - 9/1/44 15,191,024 d 16,473,027 5.00%, 12/1/17 - 1/1/40 12,628,360 d 13,866,868 5.50%, 8/1/16 - 1/1/40 7,267,412 d 8,134,839 6.00%, 5/1/16 - 7/1/39 4,138,827 d 4,680,359 6.50%, 4/1/16 - 3/1/39 2,354,807 d 2,696,218 7.00%, 9/1/15 - 7/1/37 166,247 d 193,405 7.50%, 2/1/23 - 11/1/33 36,613 d 42,172 8.00%, 2/1/17 - 10/1/31 36,283 d 41,239 8.50%, 10/1/18 - 6/1/30 1,261 d 1,475 Ser. K714, Cl. A1 2.08%, 12/25/19 751,611 d 768,729 Ser. K017, Cl. A2 2.87%, 12/25/21 750,000 d 795,708 Ser. K032, Cl. A1 3.02%, 2/25/23 559,403 d 593,051 Ser. K033, Cl. A2 3.06%, 7/25/23 1,000,000 a,d 1,069,481 Ser. L032, Cl. A2 3.31%, 5/25/23 1,250,000 a,d 1,360,153 Ser. K014, Cl. A2 3.87%, 4/25/21 1,800,000 d 2,009,036 Ser. K012, Cl. A2 4.19%, 12/25/20 1,284,000 a,d 1,450,486 Federal National Mortgage Association: 2.00% 1,100,000 d,f 1,111,086 2.50% 11,200,000 d,f 11,587,100 3.00% 6,700,000 d,f 6,958,810 3.50% 23,125,000 d,f 24,437,888 4.00% 19,700,000 d,f 21,099,007 4.50% 8,300,000 d,f 9,009,067 5.00% 2,800,000 d,f 3,096,078 5.50% 1,450,000 d,f 1,621,848 2.00%, 7/1/28 - 9/1/29 1,560,425 d 1,577,846 2.17%, 5/1/43 526,886 a,d 539,481 2.50%, 7/1/27 - 8/1/43 8,751,349 d 9,022,568 2.72%, 11/1/43 246,163 a 255,165 2.94%, 5/1/42 348,528 a,d 364,232 3.00%, 10/1/26 - 8/1/44 59,127,516 d 61,574,592 3.03%, 12/1/41 521,035 a,d 550,369 3.50%, 9/1/25 - 12/1/44 44,793,214 d 47,463,339 4.00%, 2/1/24 - 12/1/44 42,243,960 d 45,307,407 4.50%, 4/1/18 - 11/1/40 27,839,741 d 30,290,852 5.00%, 11/1/17 - 6/1/40 16,115,744 d 17,771,859 5.50%, 1/1/17 - 12/1/38 11,917,614 d 13,310,288 6.00%, 5/1/16 - 11/1/38 6,553,812 d 7,427,141 6.50%, 6/1/15 - 9/1/38 1,669,703 d 1,911,610 7.00%, 6/1/15 - 3/1/38 388,882 d 444,897 7.50%, 8/1/15 - 6/1/31 68,317 d 77,565 8.00%, 6/1/15 - 8/1/30 15,189 d 18,014 8.50%, 9/1/15 - 7/1/30 3,755 d 3,889 9.00%, 10/1/30 2,048 d 2,161 Ser. 2013-M14, Cl. APT 2.50%, 4/25/23 1,154,886 a,d 1,191,081 Ser. 2013-M3, Cl. A2 2.51%, 11/25/22 1,500,000 a,d 1,546,074 Ser. 2014-M11, Cl. 1A 3.12%, 8/25/24 997,964 a,d 1,074,814 Ser. 2014-M3, Cl. AB2 3.46%, 1/25/24 800,000 a,d 874,945 Government National Mortgage Association I: 3.00% 3,900,000 f 4,046,098 3.50% 400,000 f 423,252 4.00% 1,000,000 f 1,073,883 4.50% 400,000 f 436,719 2.50%, 2/15/28 1,435,999 1,498,628 3.00%, 9/15/42 - 8/15/43 1,581,323 1,645,061 3.50%, 2/15/26 - 10/15/42 5,167,487 5,476,786 4.00%, 2/15/41 - 3/15/41 6,322,713 6,882,015 4.50%, 1/15/19 - 2/15/41 9,936,653 10,873,924 5.00%, 1/15/17 - 4/15/40 12,511,065 13,873,617 5.50%, 9/15/20 - 11/15/38 3,914,847 4,374,670 6.00%, 2/15/17 - 4/15/39 3,975,140 4,531,917 6.50%, 2/15/24 - 2/15/39 973,857 1,155,319 7.00%, 10/15/27 - 8/15/32 87,925 102,175 7.50%, 12/15/23 - 11/15/30 74,960 84,394 8.00%, 8/15/24 - 3/15/32 17,360 21,533 8.25%, 6/15/27 1,893 2,195 8.50%, 10/15/26 9,457 10,941 9.00%, 2/15/22 - 2/15/23 8,430 8,594 Government National Mortgage Association II: 3.00% 14,400,000 f 14,943,374 3.50% 31,000,000 f 32,736,365 4.00% 24,000,000 f 25,597,812 4.50% 12,200,000 f 13,247,485 5.00% 300,000 f 326,578 2.00%, 10/20/42 - 6/20/43 1,638,786 a 1,688,790 2.50%, 4/20/28 - 9/20/43 1,016,249 1,024,768 2.50%, 1/20/43 - 11/20/43 1,726,656 a 1,786,493 3.00%, 11/20/27 - 12/20/44 14,628,717 15,279,208 3.00%, 7/20/42 831,094 a 868,038 3.50%, 9/20/28 - 12/20/44 13,354,157 14,132,817 3.50%, 3/20/41 - 5/20/41 783,242 a 819,889 4.00%, 9/20/43 - 10/20/44 8,054,397 8,606,932 4.50%, 7/20/41 - 9/20/44 5,063,706 5,517,940 5.00%, 3/20/37 - 8/20/44 8,274,749 9,141,463 5.50%, 10/20/31 - 11/20/42 2,373,871 2,659,252 6.50%, 2/20/28 798 930 8.50%, 7/20/25 551 611 Federal Home Loan Mortgage Corp.: 1.92%, 8/1/37 66,438 a,d 70,785 2.13%, 2/1/35 287,148 a,d 305,863 2.24%, 3/1/37 62,457 a,d 66,250 2.25%, 6/1/35 4,720 a,d 5,028 2.37%, 12/1/34 14,582 a,d 15,559 2.38%, 4/1/33 4,760 a,d 4,966 2.38%, 6/1/34 4,109 a,d 4,343 2.38%, 8/1/34 2,516 a,d 2,678 2.38%, 3/1/36 7,248 a,d 7,745 2.38%, 4/1/36 124,950 a,d 133,126 2.40%, 6/1/36 7,811 a,d 7,979 2.44%, 12/1/34 32,237 a,d 33,668 2.53%, 11/1/33 4,076 a,d 4,374 Federal National Mortgage Association: 2.05%, 2/1/37 3,226 a,d 3,442 2.06%, 10/1/34 15,536 a,d 16,515 2.11%, 1/1/35 6,316 a,d 6,633 2.11%, 12/1/35 7,074 a,d 7,404 2.25%, 3/1/34 152,979 a,d 164,863 2.25%, 6/1/34 148,063 a,d 159,543 2.25%, 11/1/36 122,727 a,d 130,748 2.29%, 8/1/35 59,250 a,d 63,767 2.32%, 12/1/36 10,705 a,d 11,017 2.33%, 6/1/34 54,976 a,d 58,563 2.33%, 1/1/35 153,468 a,d 165,432 2.35%, 3/1/37 52,249 a,d 55,872 2.39%, 5/1/33 6,060 a,d 6,119 2.39%, 9/1/33 6,340 a,d 6,763 2.40%, 11/1/32 11,554 a,d 12,325 2.40%, 2/1/37 124,570 a,d 134,051 2.44%, 9/1/33 17,041 a,d 18,245 2.44%, 11/1/36 30,970 a,d 32,802 4.96%, 6/1/35 9,352 a,d 9,756 5.13%, 11/1/35 2,055 a,d 2,200 U.S. Government Securities34.1% U.S. Treasury Bonds: 2.75%, 8/15/42 2,440,000 2,690,100 2.75%, 11/15/42 2,182,000 2,404,974 2.88%, 5/15/43 9,457,000 10,683,459 3.00%, 5/15/42 3,500,000 4,047,694 3.00%, 11/15/44 5,685,000 6,630,131 3.13%, 11/15/41 3,750,000 b 4,440,233 3.13%, 2/15/42 4,320,000 b 5,131,348 3.13%, 2/15/43 2,990,000 3,534,506 3.13%, 8/15/44 6,215,000 7,377,398 3.38%, 5/15/44 5,750,000 7,142,127 3.50%, 2/15/39 5,000,000 b 6,216,405 3.63%, 8/15/43 2,885,000 b 3,732,244 3.63%, 2/15/44 5,030,000 6,511,491 3.75%, 8/15/41 3,400,000 4,489,595 3.75%, 11/15/43 4,995,000 6,603,545 3.88%, 8/15/40 30,000 b 39,841 4.25%, 11/15/40 5,000,000 7,027,735 4.38%, 11/15/39 1,212,000 1,716,684 4.38%, 5/15/40 3,000,000 4,270,077 4.38%, 5/15/41 970,000 1,397,633 4.50%, 5/15/38 625,000 894,189 4.63%, 2/15/40 3,016,000 4,425,274 4.75%, 2/15/41 1,300,000 b 1,968,179 5.00%, 5/15/37 3,840,000 5,861,399 5.25%, 11/15/28 2,000,000 2,798,282 5.38%, 2/15/31 2,030,000 b 2,967,448 6.13%, 11/15/27 1,800,000 2,667,375 6.25%, 5/15/30 1,520,000 2,373,931 6.50%, 11/15/26 1,200,000 1,796,437 6.63%, 2/15/27 430,000 652,928 6.75%, 8/15/26 30,000 b 45,530 6.88%, 8/15/25 2,000,000 b 3,000,156 7.13%, 2/15/23 1,920,000 2,734,049 7.25%, 8/15/22 2,500,000 3,536,720 7.50%, 11/15/16 4,000,000 4,503,124 8.00%, 11/15/21 970,000 1,382,023 8.13%, 5/15/21 1,500,000 2,107,968 8.75%, 5/15/17 2,395,000 2,840,322 8.88%, 8/15/17 2,725,000 3,290,012 8.88%, 2/15/19 720,000 945,562 9.00%, 11/15/18 1,840,000 2,392,287 U.S. Treasury Notes: 0.25%, 2/29/16 6,050,000 6,051,888 0.25%, 4/15/16 6,390,000 b 6,390,997 0.25%, 5/15/16 5,743,000 5,740,754 0.38%, 2/15/16 3,740,000 3,746,721 0.38%, 3/15/16 6,770,000 6,780,047 0.38%, 3/31/16 6,000,000 6,008,436 0.38%, 4/30/16 394,000 394,554 0.38%, 5/31/16 3,950,000 b 3,954,629 0.38%, 10/31/16 3,995,000 3,993,126 0.50%, 6/15/16 7,985,000 8,008,085 0.50%, 6/30/16 3,880,000 3,891,520 0.50%, 7/31/16 3,800,000 b 3,810,389 0.50%, 8/31/16 6,500,000 b 6,515,236 0.50%, 11/30/16 2,795,000 b 2,799,366 0.50%, 1/31/17 3,575,000 3,577,932 0.50%, 7/31/17 4,640,000 4,625,862 0.63%, 7/15/16 2,240,000 2,249,975 0.63%, 8/15/16 4,175,000 4,192,940 0.63%, 11/15/16 6,765,000 6,790,369 0.63%, 12/15/16 3,154,000 b 3,164,348 0.63%, 12/31/16 3,710,000 b 3,722,607 0.63%, 2/15/17 5,780,000 5,794,450 0.63%, 5/31/17 3,500,000 3,504,921 0.63%, 8/31/17 2,640,000 2,637,318 0.63%, 9/30/17 5,473,000 b 5,462,738 0.63%, 11/30/17 5,040,000 5,024,643 0.63%, 4/30/18 1,864,000 1,850,602 0.75%, 1/15/17 3,755,000 b 3,775,536 0.75%, 3/15/17 3,500,000 b 3,517,500 0.75%, 6/30/17 4,817,000 b 4,835,439 0.75%, 10/31/17 2,220,000 2,222,082 0.75%, 12/31/17 2,200,000 2,199,140 0.75%, 2/28/18 6,300,000 6,288,188 0.75%, 3/31/18 3,300,000 3,290,202 0.88%, 9/15/16 6,690,000 6,743,834 0.88%, 11/30/16 5,000,000 5,040,625 0.88%, 12/31/16 6,355,000 b 6,404,150 0.88%, 1/31/17 4,320,000 4,352,737 0.88%, 2/28/17 6,280,000 6,327,590 0.88%, 4/15/17 3,305,000 3,330,045 0.88%, 4/30/17 4,500,000 4,533,399 0.88%, 5/15/17 1,885,000 b 1,898,990 0.88%, 6/15/17 3,625,000 b 3,650,205 0.88%, 7/15/17 3,540,000 3,564,061 0.88%, 8/15/17 3,570,000 3,590,917 0.88%, 10/15/17 530,000 532,609 0.88%, 11/15/17 3,590,000 3,605,426 0.88%, 1/15/18 3,300,000 3,312,246 0.88%, 7/31/19 1,290,000 1,275,387 1.00%, 9/30/16 6,971,000 b 7,043,436 1.00%, 10/31/16 2,510,000 2,536,473 1.00%, 3/31/17 5,000,000 5,050,000 1.00%, 9/15/17 3,235,000 3,261,789 1.00%, 12/15/17 3,435,000 3,459,691 1.00%, 5/31/18 3,540,000 3,553,275 1.00%, 6/30/19 3,000,000 2,985,000 1.00%, 9/30/19 7,575,000 7,518,778 1.00%, 11/30/19 1,900,000 1,884,118 1.13%, 5/31/19 5,000,000 5,006,250 1.13%, 12/31/19 2,800,000 2,792,126 1.13%, 3/31/20 2,215,000 b 2,202,713 1.13%, 4/30/20 3,160,000 3,140,989 1.25%, 10/31/18 3,168,000 3,198,692 1.25%, 11/30/18 4,400,000 4,439,873 1.25%, 1/31/19 2,090,000 2,106,327 1.25%, 10/31/19 2,000,000 2,009,218 1.25%, 1/31/20 3,800,000 3,814,843 1.25%, 2/29/20 1,500,000 1,502,109 1.38%, 6/30/18 2,665,000 2,707,683 1.38%, 7/31/18 1,780,000 1,807,674 1.38%, 9/30/18 7,468,000 b 7,580,603 1.38%, 11/30/18 1,341,000 1,360,068 1.38%, 12/31/18 1,920,000 1,945,350 1.38%, 2/28/19 5,998,000 6,073,911 1.38%, 1/31/20 650,000 655,789 1.38%, 5/31/20 2,300,000 2,312,399 1.50%, 6/30/16 6,740,000 6,853,212 1.50%, 7/31/16 5,000,000 5,087,890 1.50%, 8/31/18 4,905,000 5,001,182 1.50%, 12/31/18 2,850,000 2,902,323 1.50%, 1/31/19 5,534,000 b 5,633,872 1.50%, 2/28/19 3,910,000 3,981,479 1.50%, 3/31/19 3,000,000 3,053,202 1.50%, 5/31/19 2,440,000 2,480,985 1.50%, 10/31/19 3,320,000 b 3,371,098 1.50%, 11/30/19 660,000 670,003 1.50%, 1/31/22 3,990,000 3,996,859 1.63%, 3/31/19 4,900,000 5,011,397 1.63%, 4/30/19 7,000,000 7,162,967 1.63%, 6/30/19 4,000,000 4,089,688 1.63%, 7/31/19 2,910,000 2,973,429 1.63%, 8/31/19 4,500,000 4,600,899 1.63%, 12/31/19 4,310,000 b 4,401,251 1.63%, 11/15/22 6,590,000 6,628,097 1.75%, 5/31/16 3,500,000 3,566,994 1.75%, 10/31/18 2,300,000 2,364,688 1.75%, 9/30/19 5,500,000 5,652,323 1.75%, 10/31/20 3,740,000 3,822,983 1.75%, 5/15/22 3,410,000 3,467,544 1.75%, 5/15/23 4,291,000 b 4,341,621 1.88%, 8/31/17 3,140,000 3,236,897 1.88%, 9/30/17 4,590,000 b 4,732,363 1.88%, 10/31/17 5,000,000 5,156,250 1.88%, 11/30/21 4,000,000 4,102,500 2.00%, 4/30/16 1,135,000 1,159,207 2.00%, 7/31/20 4,500,000 4,669,101 2.00%, 9/30/20 3,745,000 3,881,048 2.00%, 11/30/20 2,868,000 b 2,970,396 2.00%, 2/28/21 2,057,000 2,128,353 2.00%, 5/31/21 7,490,000 b 7,746,885 2.00%, 8/31/21 3,735,000 3,860,474 2.00%, 10/31/21 3,995,000 4,127,958 2.00%, 11/15/21 4,930,000 5,098,700 2.00%, 2/15/22 1,367,000 b 1,414,525 2.00%, 2/15/23 7,915,000 b 8,174,707 2.13%, 2/29/16 3,000,000 3,060,702 2.13%, 8/31/20 3,190,000 3,328,315 2.13%, 6/30/21 2,760,000 2,875,360 2.13%, 8/15/21 4,805,000 5,005,460 2.13%, 9/30/21 3,475,000 3,620,516 2.13%, 12/31/21 3,985,000 4,154,984 2.25%, 3/31/16 1,660,000 1,698,517 2.25%, 11/30/17 5,240,000 5,459,834 2.25%, 3/31/21 3,265,000 3,426,464 2.25%, 4/30/21 2,685,000 b 2,818,200 2.25%, 7/31/21 3,800,000 3,989,111 2.25%, 11/15/24 12,320,000 b 12,953,322 2.38%, 3/31/16 5,523,000 b 5,659,783 2.38%, 7/31/17 1,320,000 b 1,377,234 2.38%, 5/31/18 1,000,000 1,048,672 2.38%, 6/30/18 2,000,000 2,098,438 2.38%, 12/31/20 3,025,000 3,197,283 2.38%, 8/15/24 9,035,000 9,597,573 2.50%, 6/30/17 5,000,000 5,230,080 2.50%, 8/15/23 7,366,000 b 7,893,126 2.50%, 5/15/24 10,670,000 11,446,072 2.63%, 1/31/18 1,520,000 1,602,413 2.63%, 11/15/20 6,700,000 7,172,665 2.75%, 11/30/16 3,700,000 3,855,803 2.75%, 5/31/17 2,230,000 b 2,343,068 2.75%, 12/31/17 1,643,000 1,736,702 2.75%, 2/28/18 2,510,000 2,656,875 2.75%, 2/15/19 4,170,000 4,452,776 2.75%, 11/15/23 8,677,000 b 9,483,015 2.75%, 2/15/24 5,465,000 5,979,907 3.00%, 8/31/16 2,740,000 b 2,854,096 3.00%, 9/30/16 3,550,000 3,703,094 3.00%, 2/28/17 3,900,000 4,102,313 3.13%, 10/31/16 5,000,000 b 5,236,720 3.13%, 1/31/17 4,180,000 4,400,102 3.13%, 4/30/17 4,360,000 4,609,680 3.13%, 5/15/19 5,000,000 5,424,220 3.25%, 5/31/16 1,083,000 1,125,390 3.25%, 6/30/16 4,020,000 4,186,766 3.25%, 7/31/16 3,110,000 3,246,548 3.25%, 12/31/16 4,700,000 4,949,321 3.38%, 11/15/19 3,130,000 3,452,537 3.50%, 2/15/18 1,520,000 1,642,313 3.50%, 5/15/20 4,500,000 5,016,798 3.63%, 8/15/19 3,210,000 3,563,350 3.63%, 2/15/20 5,430,000 6,073,965 3.63%, 2/15/21 5,000,000 5,647,265 3.75%, 11/15/18 3,000,000 b 3,308,907 3.88%, 5/15/18 4,600,000 5,049,935 4.00%, 8/15/18 2,800,000 3,102,968 4.50%, 5/15/17 2,000,000 2,178,124 4.63%, 11/15/16 3,300,000 3,547,243 4.63%, 2/15/17 1,300,000 1,409,383 4.75%, 8/15/17 2,387,000 2,634,279 4.88%, 8/15/16 90,000 96,265 5.13%, 5/15/16 1,800,000 1,912,219 Utilities2.1% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/20 250,000 267,616 AGL Capital, Gtd. Notes 3.50 9/15/21 193,000 206,320 American Water Capital, Sr. Unscd. Notes 3.85 3/1/24 250,000 272,967 Atmos Energy, Sr. Unscd. Notes 4.13 10/15/44 1,000,000 1,126,656 Berkshire Hathaway Energy, Sr. Unscd. Notes 5.15 11/15/43 250,000 313,821 Berkshire Hathaway Energy, Sr. Unscd. Bonds 6.13 4/1/36 500,000 678,545 Commonwealth Edison, First Mortgage Bonds 2.15 1/15/19 750,000 766,688 Commonwealth Edison, First Mortgage Bonds 5.90 3/15/36 471,000 653,436 Connecticut Light & Power, First Mortgage Bonds 4.30 4/15/44 500,000 591,077 Consolidated Edison, Sr. Unscd. Debs., Ser. 05-A 5.30 3/1/35 475,000 603,068 Consolidated Edison, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 600,000 685,212 Consolidated Edison, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 277,752 Consumers Energy, First Mortgage Bonds 4.35 8/31/64 700,000 823,584 Dominion Resources, Sr. Unscd. Notes, Ser. B 2.75 9/15/22 1,500,000 b 1,513,923 Dominion Resources, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 133,609 DTE Electric, Mortgage Bonds 3.38 3/1/25 500,000 536,691 DTE Electric, Sr. Scd. Notes 3.45 10/1/20 700,000 754,953 Duke Energy Carolinas, First Mortgage Bonds 3.90 6/15/21 800,000 890,068 Duke Energy Carolinas, First Mortgage Bonds 4.00 9/30/42 500,000 568,992 Duke Energy Carolinas, First Mortgage Bonds 6.00 1/15/38 1,000,000 1,413,791 Duke Energy Florida First Mortgage Bonds 6.40 6/15/38 150,000 223,383 Duke Energy Progress, First Mortgage Bonds 4.15 12/1/44 500,000 580,182 Duke Energy, Sr. Unscd. Notes 3.75 4/15/24 500,000 546,131 Empresa Nacional de Electricidad, Sr. Unscd. Notes 4.25 4/15/24 500,000 517,250 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 1,000,000 1,123,318 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 750,000 949,438 Florida Power & Light, First Mortgage Bonds 5.63 4/1/34 1,100,000 1,455,282 Georgia Power, Sr. Unscd. Note 4.30 3/15/42 1,300,000 1,500,940 Hydro-Quebec, Gov't Gtd. Debs., Ser. HH 8.50 12/1/29 1,200,000 1,955,119 Hydro-Quebec, Gov't Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 34,387 Indiana Michigan Power, Sr. Unscd. Notes 6.05 3/15/37 800,000 1,082,116 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 750,000 1,129,328 Nevada Power, Mortgage Notes 7.13 3/15/19 2,300,000 2,789,974 Nextera Energy Capital Holdings, Gtd. Debs 2.40 9/15/19 500,000 510,959 NiSource Finance, Gtd. Notes 6.40 3/15/18 1,700,000 1,951,194 Oklahoma Gas & Electric, Sr. Unscd. Notes 4.00 12/15/44 150,000 165,281 Oncor Electric Delivery, Sr. Scd. Notes 5.00 9/30/17 500,000 545,741 Oncor Electric Delivery, Sr. Scd. Debs. 7.00 9/1/22 170,000 222,727 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 374,243 Pacific Gas & Electric, Sr. Unscd. Notes 4.75 2/15/44 500,000 602,967 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 630,518 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 750,000 1,043,987 PECO Energy, First Mortgage Bonds 4.80 10/15/43 500,000 632,919 Pennsylvania Electric, Sr. Unscd. Notes 5.20 4/1/20 500,000 562,196 Piedmont Natural Gas, Sr. Unscd. Notes 4.10 9/18/34 500,000 573,240 PPL Capital Funding, Gtd. Notes 3.40 6/1/23 400,000 417,867 PPL Capital Funding, Gtd. Notes 4.70 6/1/43 400,000 467,440 PPL Electric Utilities, First Mortgage Bonds 4.75 7/15/43 1,000,000 1,246,860 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 722,216 PSEG Power, Gtd. Notes 2.45 11/15/18 180,000 183,550 Public Service Company of Colorado, First Mortgage Bonds 3.20 11/15/20 1,500,000 1,600,616 Public Service Electric & Gas, First Mortgage Notes 3.15 8/15/24 1,200,000 1,272,628 Public Service Electric & Gas, Scd. Notes, Ser. D 5.25 7/1/35 230,000 308,384 San Diego Gas & Electric, First Mortgage Bonds, Ser. NNN 3.60 9/1/23 400,000 436,525 Sempra Energy, Sr. Unscd. Notes 2.88 10/1/22 1,000,000 1,018,649 South Carolina Electric & Gas, First Mortgage Bonds 4.50 6/1/64 500,000 583,904 South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 278,612 Southern California Edison, First Mortgage Bonds 3.88 6/1/21 1,400,000 1,555,081 Southern California Edison, First Mortgage Bonds, Ser. 08-A 5.95 2/1/38 70,000 98,869 Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 617,877 Southern California Gas, First Mortgage Bonds 3.15 9/15/24 500,000 531,374 Southern California Gas, First Mortgage Bonds, Ser. HH 5.45 4/15/18 100,000 113,376 Southwestern Electric Power, Sr. Unscd. Notes, Ser. F 5.88 3/1/18 150,000 169,107 Tampa Electric, Sr. Unscd. Notes 4.35 5/15/44 500,000 592,750 Union Electric, Sr. Scd. Notes 6.40 6/15/17 1,000,000 1,116,640 Virginia Electric & Power, Sr. Unscd. Notes 1.20 1/15/18 1,000,000 1,000,753 Virginia Electric & Power, Sr. Unscd. Notes 4.00 1/15/43 500,000 557,160 Wisconsin Power & Light, Sr. Unscd. Debs. 4.10 10/15/44 800,000 905,682 Xcel Energy, Sr. Unscd. Notes 6.50 7/1/36 630,000 914,199 Total Bonds and Notes (cost $2,349,175,381) Other Investment8.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $200,348,913) 200,348,913 g Investment of Cash Collateral for Securities Loaned.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,318,236) 18,318,236 g Total Investments (cost $2,567,842,530) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO General Obligation REIT Real Estate Investment Trust a Variable rate securityinterest rate subject to periodic change. b Security, or portion thereof, on loan. At January 31, 2015, the value of the fund's securities on loan was $164,734,021 and the value of the collateral held by the fund was $183,263,667, consisting of cash collateral of $18,318,236 and U.S. Government & Agency securities valued at $164,945,431. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, these securities were valued at $11,187,411 or 0.5% of net assets. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f This security is traded on a To-Be-Announced ("TBA") basis. g Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized appreciation on investments was $111,625,478 of which $115,446,940 related to appreciated investment securities and $3,821,462 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 67.1 Corporate Bonds 24.6 Money Market Investments 8.9 Foreign/Governmental 5.0 Commercial Mortgage-Backed 1.7 Municipal Bonds .8 Asset-Backed .6 † Based on net assets. TBA SALE COMMITMENTS January 31, 2015 (Unaudited) Principal Amount ($) Value ($) Federal Home Loan Mortgage Corp.: 4%, 2/1/30 300,000 a,b 317,133 4.50%, 11/1/17 700,000 a,b 735,984 5%, 2/15/22 1,500,000 a,b 1,583,027 Total Federal Home Loan Mortgage Corp. Federal National Mortgage Association: 4%, 2/18/30 4,150,000 a,b 4,391,219 4.50%, 2/19/29 1,600,000 a,b 1,681,428 5%, 2/1/30 300,000 a,b 316,018 5.50%, 2/1/21 500,000 a,b 528,767 Total Federal National Mortgage Association Government National Mortgage Association: 5%, 1/15/32 6,700,000 b 7,394,523 5.50%, 2/1/31 1,600,000 b 1,785,250 5.50%, 2/1/35 400,000 b 441,687 Total Government National Mortgage Association Total TBA Sale Commitments (proceeds $19,128,863) a The Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Sold on a delayed delivery basis. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 14,617,770 - Commercial Mortgage-Backed - 41,019,622 - Corporate Bonds+ - 606,931,234 - Foreign Government - 123,698,209 - Municipal Bonds+ - 19,692,486 - Mutual Funds 218,667,149 - - U.S. Government Agencies/Mortgage-Backed - 813,421,937 - U.S. Treasury - 841,465,774 - Liabilities ($) Other Financial Instruments: TBA Sales Commitments - (19,175,036 ) - ) + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Services procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Disciplined Stock Fund January 31, 2015 (Unaudited) Common Stocks99.6% Shares Value ($) Automobiles & Components.7% General Motors 125,518 Banks10.1% Bank of America 549,199 8,320,365 Citigroup 210,189 9,868,374 JPMorgan Chase & Co. 236,578 12,865,112 PNC Financial Services Group 118,739 10,038,195 Regions Financial 951,415 8,277,311 Wells Fargo & Co. 148,595 7,715,052 Capital Goods6.8% Cummins 30,607 4,268,452 Honeywell International 103,161 10,085,019 Owens Corning 122,369 4,900,878 Raytheon 82,733 8,277,437 United Technologies 94,579 10,855,778 Consumer Durables & Apparel1.6% Michael Kors Holdings 60,702 a 4,297,095 PVH 44,387 4,894,111 Diversified Financials6.7% Ameriprise Financial 64,725 8,086,742 Berkshire Hathaway, Cl. B 67,792 a 9,755,947 Goldman Sachs Group 40,117 6,916,572 Invesco 117,610 4,319,815 Voya Financial 226,895 8,851,174 Energy9.8% Anadarko Petroleum 76,755 6,274,721 EOG Resources 34,704 3,089,697 Marathon Oil 215,112 5,721,979 Occidental Petroleum 245,487 19,638,960 Phillips 66 72,829 5,121,335 Schlumberger 87,927 7,244,306 Valero Energy 165,361 8,744,290 Food & Staples Retailing3.3% Costco Wholesale 36,492 5,217,991 CVS Health 137,212 13,468,730 Food, Beverage & Tobacco6.0% Coca-Cola Enterprises 170,994 7,198,847 ConAgra Foods 159,849 5,663,450 Molson Coors Brewing, Cl. B 125,268 9,511,599 Mondelez International, Cl. A 179,833 6,337,315 Philip Morris International 69,314 5,561,755 Health Care Equipment & Services6.4% Cardinal Health 75,062 6,244,408 McKesson 22,832 4,855,225 Medtronic 110,986 7,924,400 Omnicare UnitedHealth Group Insurance2.4% American International Group Hartford Financial Services Group Prudential Financial Materials5.2% Dow Chemical International Paper Martin Marietta Materials Potash Corp of Saskatchewan Praxair Vulcan Materials Media3.8% Interpublic Group of Companies Omnicom Group Twenty-First Century Fox, Cl. A Pharmaceuticals, Biotech & Life Sciences10.9% AbbVie Amgen Biogen Idec a Eli Lilly & Co. Gilead Sciences a Merck & Co. Pfizer Retailing2.2% Lowe's Ulta Salon, Cosmetics & Fragrance a Semiconductors & Semiconductor Equipment4.2% Applied Materials Microchip Technology b Texas Instruments Software & Services8.2% Accenture, Cl. A Facebook, Cl. A a Google, Cl. A a Google, Cl. C a salesforce.com a Visa, Cl. A Technology Hardware & Equipment9.6% Apple Cisco Systems EMC Telecommunication Services.3% Windstream Holdings b Transportation.6% Delta Air Lines Utilities.8% Exelon Total Common Stocks (cost $476,762,022) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,277,148) 5,277,148 c Investment of Cash Collateral for Securities Loaned.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,014,057) 5,014,057 c Total Investments (cost $487,053,227) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At January 31, 2015, the value of the fund’s securities on loan was $7,439,263 and the value of the collateral held by the fund was $7,862,714, consisting of cash collateral of $ 5,014,057 and U.S. Government & Agency securities valued at $2,848,657. c Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized appreciation on investments was $88,107,525 of which $97,408,875 related to appreciated investment securities and $9,301,350 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 10.9 Banks 10.1 Energy 9.8 Technology Hardware & Equipment 9.6 Software & Services 8.2 Capital Goods 6.8 Diversified Financials 6.7 Health Care Equipment & Services 6.4 Food, Beverage & Tobacco 6.0 Materials 5.2 Semiconductors & Semiconductor Equipment 4.2 Media 3.8 Food & Staples Retailing 3.3 Insurance 2.4 Retailing 2.2 Money Market Investments 1.8 Consumer Durables & Apparel 1.6 Utilities .8 Automobiles & Components .7 Transportation .6 Telecommunication Services .3 † Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 557,612,822 - - Equity Securities - Foreign Common Stocks+ 7,256,725 - - Mutual Funds+ 10,291,205 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Money Market Reserves January 31, 2015 (Unaudited) Negotiable Bank Certificates of Deposit13.0% Principal Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.25%, 2/17/15 8,000,000 8,000,000 Citibank N.A. 0.19%, 2/19/15 5,000,000 5,000,000 Mizuho Bank Ltd/NY (Yankee) 0.20%, 2/3/15 5,000,000 5,000,000 Toronto Dominion Bank NY (Yankee) 0.24%, 2/6/15 5,000,000 a 5,000,000 Total Negotiable Bank Certificates of Deposit (cost $23,000,000) Commercial Paper35.5% Barclays US CCP Funding LLC 0.10%, 2/2/15 7,000,000 b 6,999,981 BNP Paribas Finance Inc. 0.23%, 4/21/15 8,000,000 7,995,962 Commonwealth Bank of Australia 0.25%, 2/20/15 5,000,000 a,b 5,000,000 DBS Bank Ltd./Singapore 0.24%, 7/6/15 5,000,000 b 4,994,833 Erste Abwicklungsanstalt 0.26%, 7/17/15 8,000,000 b 7,990,409 General Electric Capital Corp. 0.15%, 3/6/15 7,000,000 6,999,037 Nordea Bank AB 0.23%, 4/2/15 7,000,000 b 6,997,375 Svenska Handelsbanken Inc 0.20%, 3/16/15 5,000,000 b 4,998,835 United Overseas Bank Ltd. 0.23%, 2/12/15 5,000,000 b 4,999,649 Westpac Banking Corp. 0.25%, 2/9/15 6,000,000 a,b 6,000,000 Total Commercial Paper (cost $62,976,081) Asset-Backed Commercial Paper20.9% Alpine Securitization Corp. 0.22%, 3/11/15 5,000,000 b 4,998,839 Antalis U.S. Funding Corp. 0.16%, 2/13/15 8,000,000 b 7,999,573 Bedford Row Funding 0.26%, 7/6/15 5,000,000 b 4,994,403 Collateralized Commercial Paper II Co., LLC 0.30%, 6/9/15 5,000,000 b 4,994,667 Metlife Short Term Funding LLC 0.16%, 4/13/15 8,000,000 b 7,997,476 Regency Markets No. 1 LLC 0.15%, 2/23/15 6,000,000 b 5,999,450 Total Asset-Backed Commercial Paper (cost $36,984,408) Time Deposits11.9% Credit Agricole (Grand Cayman) 0.06%, 2/2/15 7,000,000 7,000,000 DNB Bank (Grand Cayman) 0.05%, 2/2/15 7,000,000 7,000,000 Lloyds Bank (London) 0.05%, 2/2/15 7,000,000 7,000,000 Total Time Deposits (cost $21,000,000) Repurchase Agreements18.7% Barclays Capital, Inc. 0.05%, dated 1/30/15, due 2/2/15 in the amount of $13,000,054 (fully collateralized by $12,838,400 U.S. Treasury Notes, 2%, due 10/31/21, value $13,260,021) 13,000,000 13,000,000 TD Securities (USA) LLC 0.05%, dated 1/30/15, due 2/2/15 in the amount of $20,000,083 (fully collateralized by $20,339,500 U.S. Treasury Notes, 0.63%, due 12/31/16, value $ 20,400,070) 20,000,000 20,000,000 Total Repurchase Agreements (cost $33,000,000) Total Investments (cost $176,960,489) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, these securities amounted to $84,965,490 or 48.0% of net assets. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 176,960,489 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS The Dreyfus/Laurel Funds Inc. Dreyfus Opportunistic Emerging Markets Debt Fund January 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes98.3% Rate (%) Date Amount ($) a Value ($) Austria1.2% JBS Investments GMBH, Gtd. Notes 7.25 4/3/24 200,000 Brazil14.5% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 5.75 9/26/23 200,000 207,930 Braskem Finance, Gtd. Bonds 6.45 2/3/24 200,000 195,500 Brazilian Government, Treasury Bills BRL 0.00 4/1/15 100,000 b 36,575 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 930,000 336,742 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 2,050,000 701,206 BRF, Sr. Unscd. Notes 4.75 5/22/24 200,000 c 200,240 Minerva Luxembourg, Gtd. Notes 7.75 1/31/23 400,000 386,000 Odebrecht Finance, Gtd. Notes 7.13 6/26/42 200,000 147,500 Oi, Sr. Unscd. Notes 5.75 2/10/22 210,000 184,538 QGOG Constellation, Gtd. Notes 6.25 11/9/19 200,000 91,940 Chile3.5% Empresa Nacional del Petroleo, Sr. Unscd. Notes 4.38 10/30/24 200,000 c 200,074 ENTEL Chile, Sr. Unscd. Notes 4.75 8/1/26 200,000 c 204,744 Tanner Servicios Financieros, Sr. Unscd. Notes 4.38 3/13/18 200,000 198,553 China3.6% Alibaba Group Holding, Gtd. Notes 3.60 11/28/24 200,000 c 203,741 China Cinda Finance, Gtd. Notes 5.63 5/14/24 210,000 c 224,358 Country Garden Holdings, Gtd. Bonds 7.25 4/4/21 200,000 c 196,000 Colombia8.4% Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 735,900,000 313,662 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 784,400,000 399,115 Emgesa, Sr. Unscd. Notes COP 8.75 1/25/21 153,000,000 67,759 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 7.63 9/10/24 170,000,000 c 70,139 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 8.38 2/1/21 1,022,000,000 447,544 Findeter, Sr. Unscd. Notes COP 7.88 8/12/24 335,000,000 c 140,810 Curacao1.0% SUAM Finance, Gtd. Notes 4.88 4/17/24 175,000 c Dominican Republic.6% Dominican Republic Government, Sr. Unscd. Notes 6.85 1/27/45 110,000 c Hungary2.6% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 200,000 c 226,039 Hungarian Export-Import Bank, Govt. Gtd. Bonds 4.00 1/30/20 200,000 c 202,250 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 4,600,000 21,057 India1.5% Rolta Americas, Gtd. Notes 8.88 7/24/19 280,000 c Indonesia7.4% Indo Energy Finance, Sr. Scd. Notes 7.00 5/7/18 200,000 159,110 Indonesian Government, Sr. Unscd. Notes 5.13 1/15/45 200,000 c 213,000 Indonesian Government, Sr. Unscd. Bonds, Ser. FR64 IDR 6.13 5/15/28 2,730,000,000 196,673 Indonesian Government, Sr. Unscd. Bonds 7.75 1/17/38 100,000 138,250 Indonesian Government, Sr. Unscd. Bonds, Ser. FR70 IDR 8.38 3/15/24 171,000,000 14,692 Indonesian Government, Sr. Unscd. Bonds, Ser. FR68 IDR 8.38 3/15/34 2,000,000,000 173,424 Indonesian Government, Sr. Unscd. Bonds, Ser. FR71 IDR 9.00 3/15/29 1,472,000,000 134,722 Indonesian Government, Sr. Unscd. Bonds, Ser. FR27 IDR 9.50 6/15/15 2,107,000,000 168,759 Indonesian Government, Sr. Unscd. Bonds, Ser. FR44 IDR 10.00 9/15/24 761,000,000 71,839 Ivory Coast1.1% Ivory Coast Government, Sr. Unscd. Notes 5.38 7/23/24 200,000 Jamaica1.1% Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 200,000 Kazakhstan1.1% Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 200,000 Kenya1.2% Kenyan Government, Notes 6.88 6/24/24 200,000 Macau1.1% MCE Finance, Gtd. Notes 5.00 2/15/21 200,000 Mauritius1.2% MTN Mauritius Investments, Gtd. Notes 4.76 11/11/24 200,000 c Mexico16.8% American Movil, Gtd. Notes MXN 8.46 12/18/36 2,600,000 184,595 CEMEX Espana, Sr. Scd. Notes 9.88 4/30/19 300,000 328,500 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 200,000 212,100 Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 200,000 219,000 Metalsa, Gtd. Notes 4.90 4/24/23 235,000 212,003 Mexican Government, Bonds, Ser. S MXN 4.00 11/15/40 225,000 93,656 Mexican Government, Bonds, Ser. M MXN 6.50 6/9/22 405,000 29,429 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 2,000,000 182,063 Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 2,102,000 212,072 Mexichem, Gtd. Notes 5.88 9/17/44 200,000 c 195,700 Petroleos Mexicanos, Gtd. Notes 4.25 1/15/25 80,000 c 78,984 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 1,440,000 99,189 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 5,055,000 c 348,196 Red de Carreteras de Occidente, Sr. Scd. Notes MXN 9.00 6/10/28 2,700,000 176,605 Southern Copper, Sr. Unscd. Notes 7.50 7/27/35 100,000 113,628 Tenedora Nemak, Sr. Unscd. Notes 5.50 2/28/23 200,000 203,500 Morocco1.3% OCP, Sr. Unscd. Notes 5.63 4/25/24 200,000 Panama1.2% Panamanian Government, Sr. Unscd. Bonds, Ser. A 5.63 7/25/22 180,000 Peru2.8% BBVA Banco Continental, Sub. Notes 5.25 9/22/29 120,000 c,d 123,132 Corporacion Financiera de Desarrollo, Sr. Unscd. Notes 4.75 2/8/22 200,000 212,000 Fondo Mivivienda SA, Sr. Unscd. Notes 3.50 1/31/23 150,000 147,102 Poland1.2% Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 585,000 Russia6.2% AHML Finance, Unscd. Notes RUB 7.75 2/13/18 5,000,000 53,662 Gazprom, Sr. Unscd. Bonds 6.00 11/27/23 200,000 c 151,000 RusHydro, Sr. Unscd. Notes RUB 7.88 10/28/15 14,700,000 200,364 Russian Agricultural Bank, Sr. Unscd. Notes 5.30 12/27/17 200,000 168,230 Russian Agricultural Bank, Sr. Unscd. Notes 7.75 5/29/18 100,000 88,020 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.63 2/17/17 5,900,000 70,851 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 1,455,000 13,400 Vnesheconombank, Sr. Unscd. Notes 6.03 7/5/22 200,000 136,716 Vnesheconombank, Sr. Unscd. Notes 6.80 11/22/25 275,000 190,927 South Africa6.4% South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 4,330,000 353,718 South African Government, Bonds, Ser. 2023 ZAR 7.75 2/28/23 275,000 24,920 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 4,690,000 514,100 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 2,200,000 c 198,234 Thailand1.6% Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 8,800,000 e Turkey9.7% Akbank TAS, Sr. Unscd. Notes 4.00 1/24/20 200,000 c 198,550 Turk Telekomunikasyon, Sr. Unscd. Notes 4.88 6/19/24 200,000 c 203,620 Turkish Government, Sr. Unscd. Notes 4.88 4/16/43 200,000 210,230 Turkish Government, Bonds, Ser. 5Y TRY 6.30 2/14/18 465,000 187,374 Turkish Government, Bonds TRY 8.80 9/27/23 320,000 145,199 Turkish Government, Bonds TRY 10.50 1/15/20 1,083,255 510,232 Turkiye Vakiflar Bankasi, Sr. Unscd. Notes 5.00 10/31/18 200,000 c 205,758 Total Bonds and Notes (cost $18,665,101) Face Amount Covered by Options Purchased.0% Contracts ($) Value ($) Call Options Mexican New Peso, January 2015 @ MXN 14.8 (cost $3,120) 400,000 Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.01%, 2/19/15 (cost $25,000) 25,000 f Other Investment3.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $515,000) 515,000 g Total Investments (cost $19,208,221) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombian Peso HUFHungarian Forint IDRIndonesian Rupiah MXNMexican New Peso PLNPolish Zloty RUBRussian Ruble THBThai Baht TRYTurkish Lira ZARSouth African Rand b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, these securities were valued at $4,532,013 or 26.4% of net assets. d Variable rate securityinterest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. f Held by or on behalf of a counterparty for open financial futures contracts. g Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized depreciation on investments was $1,797,981 of which $192,362 related to appreciated investment securities and $1,990,343 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 63.6 Corporate Bonds 34.7 Short-Term/Money Market Investments 3.1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Short U.S. Treasury 10 Year Notes 9 (1,177,875 ) March 2015 ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 2/3/2015 a 195,000 74,077 72,583 (1,494 ) 3/3/2015 b 850,000 327,667 314,116 (13,551 ) Euro, Expiring 2/27/2015 c 150,000 170,668 169,539 (1,129 ) Hungarian Forint, Expiring 2/27/2015 b 38,060,000 137,747 138,274 527 Indian Rupee, Expiring 3/31/2015 d 32,865,000 530,444 523,870 (6,574 ) Malaysian Ringgit, Expiring 2/27/2015 d 3,010,000 834,889 827,770 (7,119 ) Philippines Peso, Expiring 2/27/2015 e 2,170,000 48,973 49,158 185 Polish Zloty, Expiring: 2/27/2015 b 855,000 228,892 230,598 1,706 2/27/2015 f 525,000 140,619 141,595 976 2/27/2015 g 935,000 250,067 252,175 2,108 South Korean Won, Expiring 2/27/2015 d 100,200,000 91,008 91,526 518 Thai Baht, Expiring: 2/27/2015 b 1,580,000 48,437 48,208 (229 ) 2/27/2015 f 930,000 28,501 28,375 (126 ) Turkish Lira, Expiring 2/27/2015 b 380,000 160,996 154,432 (6,564 ) Sales: Proceeds ($) Brazilian Real, Expiring 2/3/2015 b 195,000 75,728 72,583 3,145 Colombian Peso, Expiring: 2/27/2015 b 153,840,000 64,341 62,875 1,466 2/27/2015 d 1,514,010,000 637,153 618,777 18,376 2/27/2015 e 215,000,000 89,695 87,871 1,824 2/27/2015 g 368,180,000 152,253 150,476 1,777 Indonesian Rupiah, Expiring 2/27/2015 d 384,310,000 30,685 30,206 479 Mexican New Peso, Expiring 2/27/2015 c 1,470,000 100,704 97,893 2,811 Peruvian New Sol, Expiring 2/27/2015 d 625,000 207,503 203,242 4,261 Romanian Leu, Expiring 2/27/2015 b 460,000 118,676 117,148 1,528 Singapore Dollar, Expiring: 2/27/2015 c 110,000 81,921 81,260 661 2/27/2015 d 120,000 88,586 88,646 (60 ) South African Rand, Expiring 2/27/2015 b 9,195,000 800,582 786,334 14,248 South Korean Won, Expiring 2/27/2015 b 566,420,000 524,949 517,388 7,561 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley Capital Services b JP Morgan Chase Bank c Goldman Sachs International d Citigroup e Credit Suisse f Barclays Bank g Deutsche Bank PORTFOLIO_ID SECURITY_ID LONG_SHORT_TX SHARES_PAR_VALUE TRANS_CURRENCY MARKET_VALUE 10071818 99RUCDSA4 LONG 400,000.00 USD (17,322.48 ) CURRENT_PRICE Amount Entity Counterparty Fixed Rate (%) Spread (%) - 400,000 Russian Federation, 7.5%, 03/31/2030 J.P. Morgan Chase 1.00 597.87 Expriration Value Payable ($) UPF_CRG_RMNG P_ICM_AC_UNPD_AT R_ICM_AC_UNPD_AT 12/20/2015 (16,867 ) (3,415 ) (3,415.24 ) - 455.56 P_ICM_AC_UNPD_AT R_ICM_AC_UNPD_AT (Depreciation) ($) Buy / Sell (13,907.24 ) - 455.56 (13,452 ) Sell Gross Unrealized Depreciation ) The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 5,951,968 - Foreign Government - 10,913,165 - Mutual Funds 515,000 - - U.S. Treasury - 25,000 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 64,157 - Options Purchased - 5,107 - Swaps++ - Liabilities ($) Other Financial Instruments: Financial Futures++ (33,416 ) - - ) Forward Foreign Currency Exchange Contracts++ - (36,846 ) - ) Swaps++ (13,452 ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Fixed Income Fund January 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes92.8% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates3.1% CIT Equipment Collateral, Ser. 2014-VT1, Cl. C 2.65 10/20/22 1,475,000 b 1,487,358 DB Master Finance LLC, Ser. 2015-1A, Cl. A2I 3.26 2/20/45 1,000,000 b 1,010,450 Dell Equipment Finance Trust, Ser. 2014-1, Cl. D 2.68 6/22/20 3,402,000 b 3,421,289 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. A 3.19 3/18/26 4,350,000 b 4,348,618 OneMain Financial Issuance Trust, Ser. 2014-1A, Cl. B 3.24 6/18/24 4,000,000 b 4,041,000 Springleaf Funding Trust, Ser. 2013-BA, Cl. A 3.92 1/16/23 2,710,000 b 2,732,981 Trafigura Securitisation Finance, Ser. 2014-1A, Cl. B 2.42 10/15/21 1,560,000 b,c 1,579,500 Trafigura Securitisation Finance, Ser. 2012-1A, Cl. B 4.17 10/15/15 1,065,000 b,c 1,068,110 Asset-Backed Ctfs./Auto Receivables9.1% Ally Master Owner Trust, Ser. 2012-3, Cl. D 2.52 6/15/17 235,000 b,c 236,220 Ally Master Owner Trust, Ser. 2012-1, Cl. D 3.12 2/15/17 165,000 b 165,133 AmeriCredit Automobile Receivables Trust, Ser. 2014-2, Cl. D 2.57 7/8/20 3,155,000 3,142,893 AmeriCredit Automobile Receivables Trust, Ser. 2013-3, Cl. D 3.00 7/8/19 700,000 715,942 AmeriCredit Automobile Receivables Trust, Ser. 2014-4, Cl. D 3.07 11/9/20 2,250,000 2,275,889 AmeriCredit Automobile Receivables Trust, Ser. 2014-3, Cl. D 3.13 10/8/20 1,915,000 1,941,586 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. E 3.29 5/8/20 250,000 b 254,652 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 2,000,000 2,002,989 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 185,000 185,764 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 1,250,000 1,263,946 DT Auto Owner Trust, Ser. 2014-2A, Cl. C 2.46 1/15/20 955,000 b 957,184 DT Auto Owner Trust, Ser. 2013-1A, Cl. D 3.74 5/15/20 2,885,000 b 2,920,373 DT Auto Owner Trust, Ser. 2014-1A, Cl. D 3.98 1/15/21 5,245,000 b 5,298,116 DT Auto Owner Trust, Ser. 2013-2A, Cl. D 4.18 6/15/20 2,575,000 b 2,608,891 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 11/15/21 b Exeter Automobile Receivables Trust, Ser. 2014-1A, Cl. B 1/15/19 b Exeter Automobile Receivables Trust, Ser. 2013-1A, Cl. C 2/15/19 b Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. C 1/15/19 b Ford Credit Floorplan Master Owner Trust, Ser. 2013-1, Cl. D 1/15/18 Hyundai Auto Receivables Trust, Ser. 2014-B, Cl. D 12/15/20 Prestige Auto Receivables Trust, Ser. 2013-1A, Cl. D 7/15/20 b Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. C 4/15/19 Santander Drive Auto Receivables Trust, Ser. 2013-5, Cl. C 6/17/19 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. D 4/15/19 Santander Drive Auto Receivables Trust, Ser. 2014-3, Cl. D 8/17/20 Santander Drive Auto Receivables Trust, Ser. 2014-2, Cl. D 2/18/20 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. D 4/15/20 Santander Drive Auto Receivables Trust, Ser. 2014-4, Cl. D 11/16/20 Santander Drive Auto Receivables Trust, Ser. 2014-5, Cl. D 1/15/21 Santander Drive Auto Receivables Trust, Ser. 2013-4, Cl. D 1/15/20 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. D 7/15/21 b Asset-Backed Ctfs./Home Equity Loans5.9% ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP3, Cl. A2C 6/25/36 c ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-HE2, Cl. A2C 5/25/36 c ACE Securities Corp. Home Equity Loan Trust, Ser. 2004-HE4, Cl. M2 12/25/34 c Argent Securities Trust, Ser. 2006-M1, Cl. A2B 7/25/36 c Asset Backed Funding Certificates Trust, Ser. 2006-OPT3, Cl. A3B 11/25/36 c Asset Backed Funding Certificates Trust, Ser. 2007-NC1, Cl. A1 5/25/37 b,c Bear Stearns Asset Backed Securities Trust, Ser. 2004-FR2, Cl. M3 6/25/34 c Citicorp Residential Mortgage Securities Trust, Ser. 2006-1, Cl. A4 7/25/36 c Colony American Homes, Ser. 2014-1A, Cl. E 5/17/31 b,c Countrywide Asset-Backed Certificates, Ser. 2004-1, Cl.M5 1/25/34 c Ellington Loan Acquisition Trust, Ser. 2007-2, Cl. A2B 5/25/37 b,c First Franklin Mortgage Loan Trust Asset Backed Certificates, Ser. 2006-FF7, Cl. 2A3 5/25/36 c First Franklin Mortgage Loan Trust Asset Backed Certificates, Ser. 2006-FF5, Cl. 2A3 4/25/36 c Home Equity Asset Trust, Ser. 2004-7, Cl. M2 1/25/35 c HSI Asset Securitization Corp. Trust, Ser. 2007-WF1, Cl. 2A3 5/25/37 c JP Morgan Mortgage Acquisition Corp., Ser. 2006-FRE1, Cl. A3 5/25/35 c JP Morgan Mortgage Acquisition Trust, Ser. 2007-CH1, Cl. AF6 11/25/36 c Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 2/25/34 c MASTR Asset Backed Securities Trust, Ser. 2006-HE2, Cl. A3 6/25/36 c MASTR Asset Backed Securities Trust, Ser. 2006-AM2, Cl. A3 6/25/36 c Morgan Stanley ABS Capital I Trust, Ser. 2006-NC4, Cl. A2C 6/25/36 c Morgan Stanley Home Equity Loan Trust, Ser. 2006-3, Cl. A3 4/25/36 c New Century Home Equity Loan Trust, Ser. 2006-1, Cl. A2B 5/25/36 c NovaStar Mortgage Funding Trust, Ser. 2006-4, Cl. A2D 9/25/36 c Residential Asset Mortgage Products Trust, Ser. 2007-RZ1, Cl. A2 2/25/37 c Securitized Asset Backed Receivables Trust, Ser. 2005-FR3, Cl. M1 4/25/35 c Structured Asset Securities Corp., Ser. 2002-BC1, Cl. M2 8/25/32 c Casinos.9% MGM Resorts International, Gtd. Notes 3/15/23 Pinnacle Entertainment, Gtd. Notes 4/15/21 Commercial Mortgage Pass-Through Ctfs.10.7% A10 Term Asset Financing, Ser. 2013-2, Cl. A 11/15/27 b Banc of America Commercial Mortgage Trust, Ser. 2007-2, Cl. AJ 4/10/49 c Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 12/11/38 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 12/11/40 c Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 6/11/40 c Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 6/11/50 c Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6/11/50 c Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 5/10/35 b,c Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. AJ 12/10/49 c Commercial Mortgage Trust, Ser. 2006-C8, Cl. AJ 12/10/46 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 9/15/37 b JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2014-INN, Cl. E 6/15/29 b,c JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 12/12/43 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 1/15/49 c JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LD12, Cl. AJ 2/15/51 c LB-UBS Commercial Mortgage Trust, Ser. 2007-C6, Cl. AJ 7/15/40 c Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5/12/39 c ML-CFC Commercial Mortgage Trust, Ser. 2006-4, Cl. AJ 12/12/49 ML-CFC Commercial Mortgage Trust, Ser. 2007-9, Cl. AJ 9/12/49 c Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 4/15/49 c Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 11/15/48 c Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C24, Cl. AJ 3/15/45 c Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 6/15/49 c Consumer Discretionary4.4% Acosta, Sr. Unscd. Notes 10/1/22 b CCOH Safari, Gtd. Notes 12/1/22 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 3/15/20 d Directv Holdings/Financing, Gtd. Notes 1/15/25 DISH DBS, Gtd. Notes 6/1/21 JC Penney, Gtd. Bonds 10/1/19 Neiman Marcus Group, Gtd. Notes 10/15/21 b,d Numericable -SFR, Sr. Scd. Bonds 5/15/22 b Numericable -SFR, Sr. Scd. Bonds 5/15/24 b Sinclair Television Group, Gtd. Notes 4/1/21 Sinclair Television Group, Gtd. Notes 8/1/24 b Sky, Gtd. Notes 9/16/24 b Time Warner, Gtd. Debs. 6/1/44 Time Warner Cable, Gtd. Notes 9/1/41 Consumer Staples1.5% Dollar General, Sr. Unscd. Notes 4/15/23 Grupo Bimbo, Gtd. Notes 6/27/24 b HJ Heinz, Scd. Notes 2/15/25 b Minerva Luxembourg, Gtd. Notes 1/31/23 b Energy6.1% Anadarko Petroleum, Sr. Unscd. Notes 9/15/36 Antero Resources Finance, Gtd. Notes 12/1/20 California Resources, Gtd. Notes 11/15/24 b,d Cimarex Energy, Gtd. Notes 5/1/22 Continental Resources, Gtd. Notes 6/1/24 Freeport-McMoran Oil & Gas, Gtd. Notes 2/15/23 Halcon Resources, Gtd. Notes 5/15/21 d Kinder Morgan, Gtd. Notes 12/1/34 Kinder Morgan, Gtd. Notes 6/1/45 Kinder Morgan, Gtd. Notes 8/1/31 Kinder Morgan Energy Partners, Gtd. Notes 9/1/44 Marathon Petroleum, Sr. Unscd. Notes 9/15/44 NRG Energy, Gtd. Notes 7/15/22 Range Resources, Gtd. Notes 3/15/23 d Sanchez Energy, Gtd. Notes 1/15/23 b Targa Resources Partners, Gtd. Notes 1/15/18 b Transocean, Gtd. Notes 10/15/17 Unit, Gtd. Notes 5/15/21 Financial15.9% AerCap Ireland Capital, Sr. Unscd. Notes 10/1/21 b Allianz Finance II, Gtd. Notes EUR 7/8/41 c Ally Financial, Gtd. Notes 11/1/31 American International Group, Jr. Sub. Debs., Ser. A3 EUR 3/15/67 c ARC Properties Operating Partnership/Clark Acquisition, Gtd. Notes 2/6/17 d Army Hawaii Family Housing, Scd. Bonds 6/15/50 b,c AXA, Jr. Sub. Notes EUR 7/29/49 c Bank of America, Sub. Notes 10/22/26 Bank of America, Sub. Notes 1/29/37 Barclays, Sub. Notes 9/11/24 Credit Suisse Group, Sub. Notes 8/8/23 b General Electric Capital, Sub. Debs. 11/15/67 c General Motors Financial, Gtd. Notes 1/15/20 c General Motors, Sr. Unscd. Notes 4/1/45 Genworth Holdings, Gtd. Notes 6/15/20 HSBC Holdings, Jr. Sub. Bonds 12/29/49 c,d Hub Holdings, Sr. Unscd. Notes 7/15/19 b HUB International, Sr. Unscd. Notes 10/1/21 b Icahn Enterprises, Gtd. Notes 2/1/22 International Lease Finance, Sr. Unscd. Notes 12/15/20 Intesa Sanpaolo, Sub. Notes 6/26/24 b Intesa Sanpaolo, Gtd. Bonds 1/12/24 Liberty Mutual Group, Gtd. Bonds 8/1/44 b Lloyds Banking Group, Sub. Notes 11/4/24 Lloyds Banking Group, Jr. Sub. Bonds 4/30/49 c,d Morgan Stanley, Sub. Notes 9/8/26 Royal Bank of Scotland, Sub. Notes 3/16/22 c Royal Bank of Scotland Group, Sub. Notes 12/19/23 Wells Fargo & Co., Sub. Notes 11/4/44 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 5/9/67 b,c Foreign/Governmental17.2% Argentine Government, Bonds, Ser. X 4/17/17 Argentine Government, Sr. Unscd. Notes 10/5/15 Australian Government, Sr. Unscd. Bonds, Ser. 137 AUD 4/21/24 Brazilian Government, Sr. Notes, Ser. F BRL 1/1/17 Caixa Economica Federal, Sr. Unscd. Notes 5/13/19 b,d Colombian Government, Bonds, Ser. B COP 7/24/24 Eurasian Development Bank, Sr. Unscd. Notes 9/26/20 b Indonesian Government, Sr. Unscd. Notes 1/15/25 b Italian Government, Bonds EUR 9/1/44 b Latvian Government, Unscd. Notes EUR 1/21/21 Mexican Government, Bonds, Ser. M 20 MXN 12/5/24 Moroccan Government, Sr. Unscd. Bonds EUR 6/19/24 New Zealand Government, Sr. Unscd. Bonds, Ser. 420 NZD 4/15/20 Portuguese Government, Sr. Unscd. Bonds EUR 10/15/25 b Romanian Government, Sr. Unscd. Notes EUR 10/28/24 Romanian Government, Sr. Unscd. Notes EUR 4/24/24 Spanish Government, Bonds EUR 10/31/44 b Health Care3.7% Actavis Funding Services, Gtd. Notes 6/15/44 Actavis, Gtd. Notes 10/1/42 Biomet, Gtd. Notes 8/1/20 CHS/Community Health Systems, Gtd. Notes 2/1/22 DaVita HealthCare Partners, Gtd. Notes 7/15/24 Fresenius Medical Care II, Gtd. Notes 10/15/20 b Fresenius Medical Care II, Gtd. Notes 10/15/24 b Medtronic, Sr. Unscd. Notes 3/15/35 b Medtronic, Sr. Unscd. Notes 3/15/45 b Perrigo Finance, Gtd. Notes 12/15/44 Tenet Healthcare, Sr. Unscd. Notes 4/1/22 Industrial2.5% Abengoa Finance, Gtd. Notes 2/1/20 b AECOM Technology, Gtd. Notes 10/15/22 b AECOM Technology, Gtd. Notes 10/15/24 b Algeco Scotsman Global Finance, Sr. Scd. Notes 10/15/18 b,d Algeco Scotsman Global Finance, Gtd. Notes 10/15/19 b Ashtead Capital, Scd. Notes 10/1/24 b Schaeffler Holding Finance, Sr. Scd. Notes 11/15/22 b Schaeffler Holding Finance, Sr. Scd. Notes 8/15/18 b Information Technology.7% First Data, Gtd. Notes 8/15/21 Open Text, Gtd. Notes 1/15/23 b,d Materials1.3% Ardagh Packaging Finance, Sr. Scd. Notes 12/15/19 b,c Ardagh Packaging Finance, Gtd. Notes 1/31/21 b,d Beverage Packaging Holdings II, Gtd. Notes 6/15/17 b BWAY Holding, Sr. Unscd. Notes 8/15/21 b Glencore Finance Canada, Gtd. Notes 10/25/42 b,c TMK OAO, Sr. Unscd. Notes 1/27/18 Municipal Bonds.2% Puerto Rico Commonwealth Aqueduct and Sewer Authority, Senior Lien Revenue 7/1/42 Residential Mortgage Pass-Through Ctfs.2.3% Bear Stearns ALT-A Trust, Ser. 2005-4, Cl. 24A1 5/25/35 c Countrywide Alternative Loan Trust, Ser. 2004-4CB, Cl. 1A5 4/25/34 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 9/25/34 CS First Boston Commercial Mortgage Trust, Ser. 2005-8, Cl. 9A4 9/25/35 Federal Home Loan Mortgage Corp. Structured Agency Credit Risk Debt Notes, Ser. 15-DN1, Cl. M3 1/25/25 c,e Federal National Mortgage Association Connecticut Avenue Securities, Ser. 2014-C02, Cl. 1M2 5/25/24 c,e Residential Asset Securitization Trust, Ser. 05-A4, Cl. A1 4/25/35 c Residential Funding Mortgage Securities Trust, Ser. 2005-S9, Cl. A9 12/25/35 Structured Adjustable Rate Mortgage Loan Trust, Ser. 2005-17, Cl. 4A3 8/25/35 c Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 6/25/34 c WaMu Mortgage Pass-Through Certificates Trust, Ser. 2006-AR16, Cl. 2A1 12/25/36 c Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR12, Cl. 2A11 6/25/35 c Telecommunication Services5.9% Alcatel-Lucent USA, Sr. Unscd. Debs. 3/15/29 Altice, Sr. Scd. Notes 5/15/22 b Altice Financing SA, Sr. Scd. Notes 2/15/23 b CommScope, Gtd. Notes 6/15/24 b Digicel, Sr. Unscd. Notes 4/15/21 b Digicel Group, Sr. Unscd. Notes 9/30/20 b Frontier Communications, Sr. Unscd. Notes 4/15/22 iHeartCommunications, Sr. Scd. Notes 3/1/21 Intelsat Jackson Holding, Gtd. Notes 4/1/21 Intelsat Jackson Holdings, Gtd. Notes 4/1/19 Intelsat Luxembourg, Gtd. Bonds 6/1/21 d T-Mobile USA, Gtd. Notes 3/1/23 T-Mobile USA, Gtd. Notes 1/15/22 T-Mobile USA, Gtd. Notes 3/1/25 T-Mobile USA, Gtd. Notes 1/15/24 Virgin Media Secured Finance, Sr. Scd. Notes GBP 4/15/21 b West, Gtd. Notes 7/15/22 b Wind Acquisition Finance, Scd. Notes 4/23/21 b U.S. Government Agency/Mortgage-Backed.3% Government National Mortgage Association I: Ser. 2011-53 (Interest Only) 0.33%, 5/16/51 c,f Ser. 2012-125 (Interest Only) 0.86%, 2/16/53 c,f Ser. 2011-77 (Interest Only) 1.06%, 4/16/42 c,f Utilities1.1% AES, Sr. Unscd. Notes 7/1/21 CCOH Safari, Gtd. Notes 12/1/24 Dynegy Finance I/II, Sr. Scd. Notes 11/1/19 b Dynegy Finance I/II, Sr. Scd. Notes 11/1/22 b Dynegy Finance I/II, Sr. Scd. Notes 11/1/24 b Total Bonds and Notes (cost $604,771,877) Floating Rate Loan Interests1.3% Consumer Staples.1% HJ Heinz, Term B-2 Loan 6/5/20 c Energy.6% Templar Energy, Second Lien Term Loan 11/25/20 c Health Care.1% Valeant Pharmaceuticals International, Term D2 Loan 2/13/19 c Materials.5% ABC Supply, Term B Loan 4/16/20 c Axalta Coating, Term B Loan 2/1/20 c Fortescue Metals Group, Term B Loan 6/30/19 c Total Floating Rate Loan Interests (cost $10,752,739) Face Amount Covered by Options.2% Contracts ($) Value ($) Call Options.0% South African Rand, February 2015 @ $11.099 Put Options.2% 1 Year USD LIBOR-BBA, November 2015 @ $1.12 2-Year USD LIBOR-BBA, March 2015 @ $1.14 10-Year USD LIBOR-BBA, November 2015 @ $ 5.80 1 Eurodollar, March 2015 @ $97.50 Eurodollar, June 2015 @ $98.375 U.S. Treasury 5 Year Notes, February 2015 @ $118 Total Options (cost $3,219,334) Principal Short-Term Investments1.8% Amount ($) Value ($) U.S. Treasury Bills 0.01%, 2/19/15 g 0.04%, 5/21/15 g Total Short-Term Investments (cost $11,360,826) Other Investment1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,096,205) h Investment of Cash Collateral for Securities Loaned1.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,485,197) h Total Investments (cost $651,686,178) % Cash and Receivables (Net) .6 % Net Assets % BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real COPColombian Peso EUREuro GBPBritish Pound MXNMexican New Peso NZDNew Zealand Dollar b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, these securities were valued at $200,912,778 or 31.3% of net assets. c Variable rate securityinterest rate subject to periodic change. d Security, or portion thereof, on loan. At January 31, 2015, the value of the fund's securities on loan was $18,379,973 and the value of the collateral held by the fund was $19,066,377, consisting of cash collateral of $10,485,197 and U.S. Government & Agency securities valued at $8,581,180. e The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Notional face amount shown. g Held by or on behalf of a counterparty for open financial futures contracts. h Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized depreciation on investments was $11,260,899 of which $10,222,330 related to appreciated investment securities and $21,483,229 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited)  Value (%) Corporate Bonds Asset-Backed Foreign/Governmental Commercial Mortgage-Backed Short-Term/Money Market Investments Residental Mortgage-Backed Floating Rate Loan Interests U.S. Government Agency/Mortgage-Backed .3 Municipal Bonds .2 Options Purchased .2  Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Long Australian 10 Year Bonds March 2015 Euro-Bond March 2015 Financial Futures Short Long Gilt ) March 2015 ) U.S. Treasury 2 Year Notes ) March 2015 ) U.S. Treasury 5 Year Notes 71 ) March 2015 ) U.S. Treasury 10 Year Notes ) March 2015 ) U.S. Treasury Long Bonds 30 ) March 2015 ) U.S. Treasury Ultra Long Bonds 98 ) March 2015 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN January 31, 2015 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options; Australian Dollar, February 2015 @ $0.787 ) Put Options: 1-Year USD LIBOR BBA, November 2015 @ $1.535 ) 5-Year USD LIBOR BBA, March 2015 @ $2.19 ) Eurodollar, March 2015 @ $97.25 ) Eurodollar, June 2015 @ $98.125 ) U.S. Treasury 5 Year Notes, February 2015 @ $117 ) Total Options Written (premiums received $1,955,357) ) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDU.S. Dollar STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 2/3/2015 a ) Euro, Expiring 2/2/2015 b ) Indian Rupee, Expiring 3/31/2015 c ) Norwegian Krone, Expiring: 2/27/2015 c ) 2/27/2015 d Sales: Proceeds ($) Australian Dollar, Expiring 2/27/2015 d Brazilian Real, Expiring: 2/3/2015 d 3/3/2015 d British Pound, Expiring 2/27/2015 b ) Colombian Peso, Expiring: 2/27/2015 a 2/27/2015 c Euro, Expiring: 2/27/2015 b 2/27/2015 d ) Hungarian Forint, Expiring 2/27/2015 d ) Mexican New Peso, Expiring 2/27/2015 b New Zealand Dollar, Expiring 2/27/2015 b Polish Zloty, Expiring: 2/27/2015 c ) 2/27/2015 d ) South African Rand, Expiring 2/27/2015 d South Korean Won, Expiring 2/27/2015 d ) Swedish Krona, Expiring 2/27/2015 b Thai Baht, Expiring 2/27/2015 d ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley Capital Services b Goldman Sachs International c Citigroup d JP Morgan Chase Bank Notional Reference Amount Entity Counterparty Fixed Rate (%) Markit CMBX.NA.BBB Series 7 Deutsche Notional Reference (Pay) /Receive Amount ($) Entity Counterparty Fixed Rate (%) USD - 3 Month Libor J.P. Morgan Chase ) MXN - 28 Day Libor Deutsche MXN - 28 Day Libor J.P. Morgan Chase MXN - 28 Day Libor Deutsche MXN - 28 Day Libor Deutsche ) NZD - 6 Month Libor Deutsche ) USD - 6 Month Libor Deutsche ) USD - 1 YEAR US CPI Urban Consumers NSA Deutsche ) USD - 6 Month Libor Deutsche ) MXN - 28 Day Libor Citibank MXN - 28 Day Libor Citibank NZD - 6 Month Libor Deutsche USD - 6 Month Libor J.P. Morgan Chase ) USD - 1 YEAR US CPI Urban Consumers NSA J.P. Morgan Chase ) USD - 6 Month Libor J.P. Morgan Chase ) MXN - 28 Day Libor Deutsche MXN - 28 Day Libor Deutsche USD - 6 Month Libor J.P. Morgan Chase ) USD - 3 Month Libor J.P. Morgan Chase ) MXN - 28 Day Libor Citibank ) MXN - 28 Day Libor Citibank NZD - 6 Month Libor Deutsche LIBOR - London Interbank Offer Rate MXN - Mexican New Peso NZD - New Zealand Dollar USD - U.S. Dollar Gross Unrealized Appreciation Gross Unrealized Depreciation Credit (Pay) /Receive Market Premiums (Receivable) Spread (%) Expriration Value Payable ($) 1/17/2047 ) ) Implied Upfront Credit Market Premiums (Receivable) Spread (%) Expriration Value Payable ($) N/A 6/15/2021 ) N/A 1/2/2024 N/A 1/10/2017 ) N/A 4/23/2024 N/A 5/2/2017 ) N/A 10/9/2019 N/A 12/18/2016 ) N/A 10/22/2015 ) N/A 9/29/2024 ) N/A 7/29/2024 N/A 8/7/2017 ) N/A 10/13/2017 N/A 8/21/2016 ) N/A 1/12/2022 N/A 1/12/2022 N/A 9/24/2024 N/A 10/3/2017 ) N/A 12/22/2016 ) N/A 1/13/2025 ) N/A 11/3/2017 ) N/A 10/25/2024 N/A 8/1/2019 The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - - Commercial Mortgage-Backed - - Corporate Bonds+ - - Floating Rate Loan Interests - - Foreign Government - - Municipal Bonds+ - - Mutual Funds - - Residential Mortgage-Backed - - U.S. Government Agencies/Mortgage-Backed - - U.S. Treasury - - Other Financial Instruments: Financial Futures++ - - Forward Foreign Currency Exchange Contracts++ - - Options Purchased - Swaps++ - - Liabilities ($) Other Financial Instruments: Financial Futures++ ) - - ) Forward Foreign Currency Exchange Contracts++ - ) - ) Swaps++ - ) - ) Options Written ) ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the Service) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Services procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end January 31, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (OTC) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreements term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contracts remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the funds exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Managed Growth Fund January 31, 2015 (Unaudited) Common Stocks99.4% Shares Value ($) Banks1.2% Wells Fargo & Co. 42,700 Capital Goods2.4% Caterpillar 20,600 1,647,382 United Technologies 23,400 2,685,852 Commercial & Professional Services.3% CDK Global 11,066 Consumer Services1.7% McDonald's 34,150 Diversified Financials7.7% American Express 23,700 1,912,353 BlackRock 10,600 3,609,406 Franklin Resources 58,800 3,029,964 JPMorgan Chase & Co. 85,300 4,638,614 State Street 14,000 1,001,140 Energy13.8% California Resources 23,880 122,266 Chevron 59,600 6,110,788 ConocoPhillips 37,800 2,380,644 EOG Resources 13,400 1,193,002 Exxon Mobil 101,912 8,909,147 Imperial Oil 47,400 a 1,759,014 Occidental Petroleum 59,700 4,776,000 Food & Staples Retailing2.9% Walgreens Boots Alliance 47,400 3,495,750 Whole Foods Market 36,000 1,875,420 Food, Beverage & Tobacco22.1% Altria Group 109,000 5,787,900 Coca-Cola 225,600 9,287,952 Diageo, ADR 17,100 2,020,023 Kraft Foods Group 6,523 426,213 Mondelez International, Cl. A 26,571 936,362 Nestle, ADR 74,650 5,711,471 PepsiCo 40,300 3,779,334 Philip Morris International 122,300 9,813,352 SABMiller 51,850 2,824,965 Health Care Equipment & Services1.7% Abbott Laboratories 71,100 Household & Personal Products4.7% Estee Lauder, Cl. A 44,600 3,148,314 Procter & Gamble 64,100 5,402,989 Insurance1.2% ACE 20,000 Materials1.3% Praxair 19,500 a Media4.1% Comcast, Cl. A 47,400 2,519,073 News Corp., Cl. A 9,000 b 134,010 Time Warner Cable 2,200 299,486 Twenty-First Century Fox, Cl. A 36,000 1,193,760 Walt Disney 37,900 3,447,384 Pharmaceuticals, Biotech & Life Sciences13.4% AbbVie 71,100 4,290,885 Celgene 12,000 b 1,429,920 Gilead Sciences 20,000 b 2,096,600 Johnson & Johnson 54,100 5,417,574 Novartis, ADR 28,600 2,785,640 Novo Nordisk, ADR 99,500 4,433,720 Roche Holding, ADR 123,400 4,165,984 Retailing2.0% Wal-Mart Stores 42,700 Semiconductors & Semiconductor Equipment3.9% Intel 81,600 2,696,064 Texas Instruments 71,000 3,794,950 Xilinx 17,100 659,633 Software & Services4.9% Automatic Data Processing 33,200 2,739,996 International Business Machines 24,900 3,817,419 Oracle 57,500 2,408,675 Technology Hardware & Equipment8.1% Apple 108,700 12,735,292 QUALCOMM 33,500 2,092,410 Transportation2.0% Canadian Pacific Railway 18,900 3,301,263 Union Pacific 3,000 351,630 Total Common Stocks (cost $114,285,162) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,254,483) 1,254,483 c Investment of Cash Collateral for Securities Loaned.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,750,340) 1,750,340 c Total Investments (cost $117,289,985) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At January 31, 2015, the value of the fund's securities on loan was $4,069,414 and the value of the collateral held by the fund was $4,141,911, consisting of cash collateral of $1,750,340 and U.S. Government & Agency securities valued at $2,391,571. b Non-income producing security. c Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized appreciation on investments was $68,007,160 of which $69,332,703 related to appreciated investment securities and $1,325,543 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 22.1 Energy 13.8 Pharmaceuticals, Biotech & Life Sciences 13.4 Technology Hardware & Equipment 8.1 Diversified Financials 7.7 Software & Services 4.9 Household & Personal Products 4.7 Media 4.1 Semiconductors & Semiconductor Equipment 3.9 Food & Staples Retailing 2.9 Capital Goods 2.4 Retailing 2.0 Transportation 2.0 Consumer Services 1.7 Health Care Equipment & Services 1.7 Money Market Investments 1.6 Materials 1.3 Banks 1.2 Insurance 1.2 Commercial & Professional Services .3 † Based on net assets. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Significant Unadjusted Quoted Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 155,290,242 - - Equity Securities - Foreign Common Stocks+ 24,177,115 2,824,965 ++ - Mutual Funds 3,004,823 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Treasury Reserves January 31, 2015 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills11.8% of Purchase (%) Amount ($) Value ($) 7/23/15 (cost $49,985,667) 0.06 50,000,000 Repurchase Agreements76.3% Barclays Capital, Inc. dated 1/30/15, due 2/2/15 in the amount of $14,000,058 (fully collateralized by $13,826,000 U.S. Treasury Notes, 2%, due 10/31/21, value $14,280,054) 0.05 14,000,000 14,000,000 BNP Paribas dated 1/30/15, due 2/2/15 in the amount of $60,000,300 (fully collateralized by $320,600 U.S. Treasury Bonds, 4.50%, due 8/15/39, value $462,439, $50,000,000 U.S. Treasury Inflation Protected Securities, 0.13%, due 7/15/22, value $51,844,706, $4,099,400 U.S. Treasury Notes, 0.50%-0.63%, due 6/15/16-12/31/16, value $4,111,694 and $7,446,600 U.S. Treasury Strips, due 8/15/20-11/15/41, value $ 0.06 60,000,000 60,000,000 Citigroup Global Markets Holdings Inc. dated 1/30/15, due 2/2/15 in the amount of $80,000,333 (fully collateralized by $21,374,800 U.S. Treasury Inflation Protected Securities, 1.38%, due 2/15/44, value $26,391,988 and $54,771,000 U.S Treasury Notes, 0.88%, due 4/30/17, value $55,208,104) 0.05 80,000,000 80,000,000 HSBC USA Inc. dated 1/30/15, due 2/2/15 in the amount of $ 100,000,417 (fully collateralized by $36,570,000 U.S. Treasury Bonds, 3.63%, due 2/15/44, value $47,329,219 and $52,920,000 U.S. Treasury Notes, 2%, due 10/31/21, value $54,674,706) 0.05 100,000,000 100,000,000 JPMorgan Chase & Co. dated 1/30/15, due 2/2/15 in the amount of $70,000,350 (fully collateralized by $71,043,900 U.S Treasury Notes, 0.38%-1%, due 3/15/16-12/15/17, value $71,403,754) 0.06 70,000,000 70,000,000 Total Repurchase Agreements (cost $324,000,000) Total Investments (cost $373,985,667) % Cash and Receivables (Net) % Net Assets % At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 373,985,667 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 By: /s/ James Windels James Windels Treasurer Date: March 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
